       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 1 of 76



          UNITED STATES DISTRICT COURT
            DISTRICT OF CONNECTICUT
------------------X
JANE DOE,                                     19-cv-01519-JBA
                                     Civ. No. _ _ _ _ __

                                     Plaintiff,
                                                            AMENDED       COMPLAINT
               -against-

WESLEY AN UNIVERSITY,                                                JURY TRIAL
                                                                     DEMANDED
             Defendant.
------------------X

       Plaintiff Jane Doe (hereinafter referred to as "Plaintiff' or "Jane"), by her attorneys

Warshaw Burstein, LLP, and Needles, Zardes & Cooper, P.C., as and for her Amended

Complaint, respectfully alleges as follows:

                                NATURE OF THIS ACTION
       1.      Jane is a former student at Wesleyan University ("Wesleyan") who was falsely

accused of cheating during two summer courses taught by Professor Andrea Roberts

("Roberts").

       2.      Jane was an "A" student in Roberts's classes prior to these false allegations.

       3.      Despite technological evidence indicating that it was impossible for Jane to have

cheated as Roberts alleged, Wesleyan found Jane responsible for repeatedly accessing online

course materials during Roberts' s exams.

       4.      During the course of the investigation, hearing, and sanctioning process,

Wesleyan withheld exculpatory evidence in its sole possession, custody, and control.

       5.      Wesleyan also refused to meaningfully consider additional exculpatory evidence

provided by Jane's expert.
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 2 of 76



       6.      In order to prove her innocence, Jane offered her cell phone to Wesleyan without

knowing what they could possibly find on it. But Wesleyan declined to review it.

       7.      Wesleyan, with the pre-conceived goal of preserving the Moodie system and with

callous disregard for her known disability, rubber-stamped Roberts's false allegations of cheating

despite witnesses, technological evidence, and expert testimony in Jane's favor and in the face of

evidentiary irregularities that were never resolved.

       8.      Rather than providing the support that it previously promised to Jane, Wesleyan

forced a nineteen-year-old student with a disability to combat the full force of its administration

alone and misinformed.

       9.      As detailed further below, Wesleyan did not provide Jane with the objective

process or fundamental fairness promised in its student handbook.

        10.    Wesleyan failed to exercise reasonable care to install, implement, and administer

Moodie, its university-wide online course material database.

        11.    Accordingly, Jane brings this action against Wesleyan for breach of contract,

negligence, promissory estoppel, negligent misrepresentation, negligent infliction of emotional

distress, reckless and wanton misconduct, breach of fiduciary duty, and violations of the

Connecticut Unfair Trade Practices Act ("CUTP A").

                                        THE PARTIES
        12.    Jane is a natural person residing in New York, New York.

        13.    Wesleyan is a private liberal arts college located in Middletown, Connecticut.

        14.    Jane and Wesleyan are sometimes hereinafter collectively referred to as the

"Parties."




                                                2
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 3 of 76



                                 JURISDICTION AND VENUE

        15.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332 because

Jane and Wesleyan are citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of costs and interest.

        16.      Jane is a citizen of the State ofNew York.

        17.      Wesleyan is a citizen of the State of Connecticut.

        18.      Wesleyan is a Connecticut corporation with its principal place of business in

Middletown, Connecticut.

        19.      This Court has personal jurisdiction over Wesleyan on the grounds that

Wesleyan is conducting business within the State of Connecticut.

        20.      Venue for this action properly lies in this district pursuant to 28 U.S.C. §1391

because a substantial part of the events or omissions giving rise to the claims occurred in this

judicial district.

                      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

        21.      Jane suffers from developmental coordination disorder, a neurodevelopmental

disorder that significantly impairs her fine motor skills.

        22.      Jane's disability is not readily apparent.

        23.      With hard work and the support of accommodations granted to her under the

Americans with Disabilities Act ("ADA"), Jane earned excellent grades and standardized test

scores throughout high school.

        24.      Jane applied to Wesleyan and was accepted to the class of 2020.

        25.      Jane chose to attend Wesleyan, in part, because of its reputation for justice,

fairness, and community.



                                                   3
         Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 4 of 76



         26.      Jane declined acceptance offers from other colleges and universities in order to

attend Wesleyan.

    I.         Wesleyan's Representations to Jane

         A. The Student Handbook And Wesleyan Honor Code

         27.      Upon her acceptance, Wesleyan provided Jane with copies of its school policies,

including the Student Handbook (the "Handbook").

         28.      The Handbook establishes, among other things, Wesleyan's responsibilities to its

students; the Wesleyan Honor Code (the "Code"); what constitutes a violation of the Code; and

identifies an Honor Board to conduct hearings for alleged violations of the Code.

         29.      The Honor Board consists of a voting membership of four undergraduate

students and an advisory membership of at least one faculty member and the dean for academic

advancement (or a designee).

         30.      The general rights Wesleyan promises to give its students include "The right to

abstain from performing acts and the right to be protected against actions that may be harmful

to the health or emotional stability of the individual or that degrade the individual or infringe

upon his/her personal dignity," and "The right to be protected by standards of justice and

fairness in any proceedings with the University."

         31.      With respect to the Honor Board's advisory membership, the Handbook states

that:

               The role of the faculty and administrative advisor(s) is to brief the board before each
               hearing to ensure a clear understanding of the regulation(s) in question and of the
               hearing procedures. The advisor(s) shall advise the chair during hearings to see that
               the board follows procedures correctly. The advisors may offer information and assist
               the chair in facilitation. They may also offer advice or clarification regarding
               appropriate sanctions or questions regarding policies and procedures during
               deliberations in closed session.



                                                   4
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 5 of 76



        32.       With respect to Honor Board hearings, the Handbook guarantees that:

               All judicial hearings shall be conducted in accordance with the standards of fair
               process.

        33.       Moreover, with respect to Honor Board hearings, the Handbook affirmatively

states that:

               The board may require the cooperation of any member of the university community
               in furnishing testimony or evidence directly related to the adjudication of a case.

        34.       According to the Handbook, the Honor Board's "decisions regarding

responsibility shall be based on the evidential standard of 'fair preponderance.' The board is

responsible for determining if it is more likely than not that the alleged violation occurred."

        35.       According to the Handbook, the "The Honor Board shall receive evidence, hear

witnesses, determine if a reported student(s) is responsible for violation(s) of the Honor Code,

and shall recommend sanctions to the dean for academic advancement."

        36.       Under the Handbook, a reported student's rights include the "[o]pportunity to

review the reports that serve as the basis for the charge(s)", "[a]ssistance from an advisor", and

"[c]onfidentiality regarding the outcome of their hearing (except for the reporting party's right

to be informed of the board's decision) and of any subsequent appeal."

        37.       With respect to hearing procedures, "[a]ll parties involved in the hearing may

review available written evidence in the case file before the hearing" and "[ a]11 judicial hearings

shall be conducted in accordance with the standards of fair process. Specifically, the accused

student should be informed of the nature of the charges against him/her, be given a fair

opportunity to refute them, and be given the opportunity to appeal the board's decision."

        38.       Additionally, if an appeal of an Honor Board decision is granted, the Wesleyan

Appeals Board orders "a new hearing before a new board/panel."



                                                  5
           Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 6 of 76



           39.      Wesleyan assures its students that "No punitive action may be taken by a faculty

 member or university official with respect to an alleged violation of the Honor Code unless fair

 process is followed."

           40.      According to the Handbook, students have a right to "[w]ritten notice of the

 results of hearings and appeals."

           B. Class Dean Statements At Freshman Orientation

           41.      At Wesleyan' s freshman orientation in the fall of 2016, students and families,

 including Jane and her parents, were introduced to "class deans" who, they were informed,

 would act as trusted advisors and resources in the Wesleyan "community."

    II.          Moodie

           42.      Moodie is a free and open-source learning management system.

          43.       On or about September 10, 2010, Wesleyan began using Moodie as its open-

source learning management system.

    III.         Roberts's False Accusations

           44.      Jane began her first year at Wesleyan in the fall of 2016.

           45.      Upon her enrollment at Wesleyan, Jane registered her disability with

 Accessibility Services and was entitled to certain accommodations, including extra time for her

 exams, which were to be taken separate and apart from other students.

           46.      During her freshman year, Jane maintained a 3.4 GPA on a full and challenging

 course load, focusing on classes that would satisfy her pre-med requirements.

           47.      In an effort to advance her studies, Jane took three summer courses taught by

 Roberts:

                    a.     Introductory Chemistry I ("CHEM 141 "), between May 29 and July 1,



                                                     6
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 7 of 76



                       2017.

               b.      Introductory Chemistry II ("CHEM 142"), between July 6 and August 4,

                       2017.

               c.      The lab course for CHEM 141 and CHEM 142.

        48.    She diligently attended all ofRoberts's classes and study sessions while

regularly meeting with Roberts during her office hours.

        49.    Jane earned a grade of" A" in CHEM 141 and found herself excelling in

chemistry so much that she informally tutored other students in her class and seriously

considered majoring in chemistry.

        50.    Recognizing Jane's aptitude and dedication, Roberts asked Jane to serve as her

teaching assistant for a chemistry course in the fall of 201 7.

        51.    On August 4, 2017 Jane took her final exam in CHEM 142 and returned home to

enjoy a brief break with her family before returning to Wesleyan for her sophomore year.

        52.    Jane was thrilled to have successfully completed her first year at college and

eagerly looked forward to a promising future at Wesleyan and beyond.

        53.    That all changed on the morning of Friday, August 6 when Jane was copied on

an email from Roberts.

        54.    Roberts also copied Dean David Phillips ("Phillips"), Jane's class dean at

Wesleyan.

        55.    Roberts's August 6 email attached two letters reporting Jane to the Honor Board.

        56.    The first letter, dated August 4, 2017, related to CHEM 141 and falsely accused

Jane of cheating by using Moodie during exams on June 14th, June 21st, June 28th, and June

29th.



                                                 7
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 8 of 76



       57.     In the opening paragraph of her first letter, Roberts wrote: "[Jane] is entitled to

50% extra time to complete tests and to do so in a completely separate room. As we have

several students with accommodations in this course, it was not possible to have a proctor in the

room for the entire time that [Jane] was completing her exams."

       58.     The letter continued: "On August 4th, I looked through the activity logs on the

Moodie page for the CHEM 141 course. I found during the final exam on Thursday, June 29th,

[Jane] logged into the Moodie page fourteen times beginning at 12:20pm with the last login

occurring at 12:Slpm."

       59.     Roberts' s first letter went on to state that Jane "logged into the Moodie site four

times during the allotted time period on June 14th, eighteen times on June 21st and thirty-five

times on June 28th."

       60.     Roberts authored a second letter dated August 4, 2017, related to CHEM 142

that falsely accused Jane of cheating by using Moodie during exams on July 12th, July 19th,

July 26th, August 2nd, and August 4th.

       61.     Roberts's second letter noted that "[o]n Friday, August 4th, the final exam was

administered ... [Jane] was entitled to four and a halfhours. The final exam was administered

from 9:00am until noon, with [Jane] being permitted until 1:30 to complete the exam."

       62.     Roberts shockingly alleged, "I found that [Jane] logged into the Moodie page at

9: 11 am and continued to do so throughout the entire exam ... [accessing] the course website

sixty-six times during the final exam."

       63.     Roberts went on to accuse Jane of accessing Moodie "twice during the allotted

time period on July 12th, once during that time on July 19th, twice on July 26th, and twice

during the exam on August 2nd."



                                                 8
          Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 9 of 76



          64.    Jane never accessed Moodle during Roberts's exams

          65.    Jane never accessed course materials during Roberts' s exams.

          66.    Jane never even touched her cell phone during Roberts's exams.

          67.    Jane did not take an exam for one ofRoberts's classes on June 29th.

          68.    Roberts did not administer an exam for any class that Jane was enrolled in on

June 29th.

          69.    Furthermore, a review of the Moodle webpages Jane allegedly accessed during

exams demonstrates that a vast majority of the pages contained questions but no answers.

          70.    None of the pages contained problems or answers to the exams Jane was actually

taking.

          71.    The CHEM 141 and CHEM 142 exams all consisted of complicated chemistry

problems requiring multiple pages of handwritten solutions and answers.

          72.    In light of Jane's neurodevelopmental disorder, repeatedly accessing Internet

webpages on her iPhone, allegedly up to sixty-six times during one exam, would have left Jane

with no time to actually complete the chemistry problems on the exam.

          73.    Jane was able to complete and submit her exams in less than the time allotted.

          74.    Roberts's statement that there was no one to proctor the exams was false.

          75.    During the summer of 2017, a chemistry graduate student (the "TA") served as

Roberts's teaching assistant and proctor.

          76.   TA's duties included conducting study sessions and administering and monitoring

exams.

          77.    He frequently entered Jane's exam room unannounced, and Jane took several of

the exams in question in a room with a large glass window that gave TA a clear view of Jane



                                                 9
          Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 10 of 76



    throughout the entire exam.

           78.     Contrary to Roberts's statements, all of her exams were monitored.

           79.     On August 4th, TA observed Mary Moe 1, a CHEM 142 student taking the exam

    in another classroom, with her cell phone out and reported Mary's behavior to Roberts.

           80.     Meanwhile, Roberts's accusations against Jane were based entirely on Moodie

    activity logs, not any eyewitness account.

           81.     During the summer of 2017 Roberts used and administered Moodie for CHEM

    141 and CHEM 142, informing students that she:

           Maintain[ s] a Moodie site that archives a variety of course-related information.
           Important announcements will be posted as well as copies of the current problem sets,
           practice exams and exams with solutions as they become available. The ... site also
           lists links to other relevant sites. Students will have access to their recorded grades
           throughout the course. (Emphasis added.)

           82.     In each and every instance, the answers to exams administered in CHEM 141

    and CHEM 142 were only made available after Jane took the exam.

           83.     Moodie purports to log every "movement" of every user logged in who accesses

    the website. "Moodie logs" purport to show the user identification, date, time, IP address, and

    action taken (i.e., page accessed) for every "click" on each specific webpage.

           84.     Notably, the Moodie logs Roberts submitted to support the accusations against

    Jane do not identify which time zone is applied to the time stamps.

           85.     Instead of submitting Jane's entire log history in CHEM 141 and CHEM 142,

    Roberts selected and highlighted only certain portions oflogs.

           86.     Roberts did not submit the entire log history for other students in CHEM 141

    and CHEM 142 for purposes of comparison.


1
 Mary Moe" is a pseudonym. Plaintiff will identify students by pseudonyms to protect their confidentiality.
Wesleyan knows the identity of all of the students so identified.
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 11 of 76



       87.     Roberts's selective submission of evidence impeded Jane's ability to prepare for

her hearing.

       88.     In addition to accusing Jane of cheating on a non-existent June 29 exam, Roberts

either did not highlight or entirely excluded portions of the Moodie logs that raise questions

regarding the accuracy of the Moodie logs.

       89.     For example, Roberts failed to highlight or reference entries that show Jane

accessing a document titled "File: CHEM 141 - Administrative Information - updated May

29th" on "05/27/17, 19: 13" and a document titled "File: Problem Set #4 - updated 6-23-17" on

"06/21/17, 23:15," despite the impossibility of Jane accessing these documents two (2) days

before they existed.

       90.      Roberts had control over the implementation and administration of Moodie and

Moodie logs for her courses.

        91.     Wesleyan had control over the implementation and administration of Moodie and

Moodie logs on a university-wide basis.

        92.     Jane had no access to the complete set of Moodie logs available to Roberts.

        93.     Jane had no access to the complete set of Moodie logs available to Wesleyan.

        94.     Jane had no knowledge of the extent of the Moodie logs available to Roberts and

Wesleyan.

        95.     Jane had no means of knowing there was a more complete version of the Moodie

logs than those submitted by Roberts prior to her first hearing.

        96.     Certain that there must be some mistake, Jane and her mother contacted Jane's

class dean, Phillips.

        97.     During her phone conversation with Phillips, Jane immediately and



                                                11
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 12 of 76



unequivocally denied cheating.

       98.     Jane also told Phillips how emotionally distressed she was by the allegations.

       99.     Jane's disciplinary record was spotless until Roberts's false accusations.

       100.    Jane's mother asked Phillips whether the family should seek legal counsel, to

which Phillips responded that Wesleyan's process was "quasi-judicial", "not a lawyer type of

thing", and "not a kangaroo court."

       101.    Phillips further assured Jane and her mother that Wesleyan's Information

Technology Services ("ITS") would answer any "technical questions" they may have and that

the Honor Board process was undertaken very "seriously and deliberately."

       102.    Phillips further informed Jane and her mother that he had previously served as

the Honor Board's administrative advisor for several years and volunteered to serve as Jane's

advisor.

       103.    Based on Phillips's statements and Wesleyan's professed commitment to justice

and critical inquiry, Jane reasonably believed that Phillips would fairly guide her on the Honor

Board process; that Wesleyan would conduct a competent impartial investigation and fair

hearing; and that the truth mattered as much to Wesleyan as it did to her.

       104.    A series of emails amongst key Wesleyan administrators, investigators, and

adjudicators directly involved in Jane's case reveal that Phillips's statements were false.

       105.    The Honor Board's clerk, Loma J. Scott ("Scott") was "in the process of

wrapping up loose ends" to leave Wesleyan "in a month's time" when Jane's case landed on her

desk in August 2017.

       106.    Scott had no formal education in computer science.

       107.    Scott only had access to Roberts' s version of events when she repeatedly



                                                12
         Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 13 of 76



communicated to key investigators and administrators that Jane was "obviously" guilty and that

there was "some urgency" to investigate and "resolve[]" Jane's case "as soon as possible"

because Jane "could be suspended."

         108.   On August 7, Scott wrote to Roberts, in part, "[i]t is so unfortunate that you have

to deal with this situation! Since these rather blatant violations will undoubtedly have an

impact on [Jane]'s fall semester, we will aim at reviewing this case as soon as we can."

(Emphasis added.)

         109.   Later on August 7, Scott wrote to Roberts, again noting:

         I just chatted with [Jane's] class dean David Phillips, and our advisor to the [Honor]
         Board Louise Brown, and we all concluded that we should get some feedback from ITS
         about [Jane's] accessing the Moodie files. She is maintaining that she did not access the
         files during the exam, and suggested some other possibilities - like her phone
         automatically refreshing the site which was previously accessed before the exam, etc.
         ITS will be able to tell us in no uncertain terms whether or not her device could have
         somehow been logged on to Moodie without her knowing it. This seems unlikely, but
         it is best for all of us that we make sure we have answers about this before the
         hearing. So we are going to postpone the hearing a bit until we can have ITS review the
         logs. Is there any other information we can give ITS when they look into this?
         (Emphasis added.)

         110.   Dean Louise Brown ("Brown") was an influential member of the panel that

would determine Jane's fate.

         111.   Brown is no longer employed at Wesleyan.

         112.   Before Wesleyan's investigation of Roberts's allegations against Jane was

completed, Scott stated to Brown that any suggestion that Jane did not cheat "seems unlikely."

         113.   At the same time that she prematurely proclaimed Jane's guilt, Scott led Jane to

believe that Wesleyan would investigate the allegations against her impartially and in good

faith.

         114.   On August 8, Scott sent Jane an email stating:



                                                13
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 14 of 76



         I spoke a bit with Dean Phillips yesterday about your situation, and he mentioned that
         you'd be willing to have ITS research why it appeared that you were logged into
         Moodle's various answer keys and course info at the time of the exams. Would you be
         able to send me the address (IP address?) and number of your cell phone so ITS can
         compare it to what they find on Moodie? This will help all of us clarify exactly what
         happened. (Emphasis added.)

         115.      Assured that Wesleyan would seek the truth with impartiality, Jane immediately

 provided the information Scott requested, writing in an email to Scott: "Yes, let's figure out

 what happened ... I would also like to speak with ITS, especially if there is any information I

 can provide them. As you may know, I am beside myself and would like to figure out what

 happened as soon as possible."

        IV.       Wesleyan Conducts a Flawed, Incomplete, and Biased "Investigation" into
                  Roberts's Accusations

         116.      Thereafter, Wesleyan turned to Rachel N. Schnepper ("Schnepper"), its Director

 of Academic Technology, to investigate Roberts's assertions regarding the Moodie log activity.

         117.      Schnepper started working at Wesleyan, her eighth employer in fewer than 13

 years, in July 2017.

        118.       Schnepper received a B.A. from Vassar College in Religion, with a minor in

Women's Studies, and a Ph.D. from Rutgers University's History Department, with a major in

Early Modem Europe and a minor in Global/Comparative History.

        119.       Schnepper taught history courses at various universities after she was awarded

her Ph.D.

        120.      Schnepper has no formal education or training in information technology.

        121.      Schnepper has no formal education or training in computer forensics.

        122.       Schnepper has no formal technical or computer-based certificates or

certifications.



                                                  14
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 15 of 76



        123.   Despite her lack ofrelevant education, training, and experience, Wesleyan

determined that Schnepper was the best person to investigate serious cheating allegations in a

case that Phillips, a Wesleyan dean with years of experience advising the Honor Board,

described as the "most technically complicated" he had ever encountered.

        124.   On August 8, 2017, Roberts emailed Schnepper, Scott, and another member of

Wesleyan' s ITS department stating, "I am sure that you have already done this or even know it

a priori, but I decided to do a search of the IP address that [Jane] provided to Loma [Scott].

Attached please find screen shots of various books that describe that particular IP address."

        125.   Roberts's August 8, 2017 email attempted to cast suspicion on Jane before any

evidence was presented.

        126.   Yet, the screenshots that Roberts attached indicated that Jane's cell phone was

located in Rome, Italy based upon its IP address.

        127.   Schnepper confirmed that, based on Jane's IP address, Jane was in Italy.

        128.   At the time Schnepper made her finding that she was in Italy, Jane was at home

in New York.

        129.   Jane had not been to Italy since she was ten years old.

        130.   At the time Schnepper made her finding that Jane was in Italy, Schnepper and

Roberts were or should have been aware that Jane was at her home in New York.

        131.   Neither Schnepper nor Roberts questioned why Roberts's research placed Jane's

cell phone IP address in Italy.

        132.   Instead of confirming Jane's actual location, Schnepper stated:

       While [Jane] may be in Italy now, her laptop [sic] was not on August 4th. And, as Andrea
       [Roberts] suggested earlier, [Jane] seems to have a poor grasp of how ip addresses work.
       Neither her cell phone nor her laptop (or any internet accessing device) have [sic] a
       permanent IP address. It will change depending on how and where the internet is being


                                                15
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 16 of 76



        accessed, so her current IP address is fairly meaningless.

        133.     On August 9, 2017, Schnepper wrote an email to Roberts, Scott, and another

 member ofWesleyan's ITS department in which she focused on the August 4, 2017 exam and

 wrote "[a]t 12:41, the user accessed Moodie again from a cellphone, this time on an AT&T

 cellular network ... and then again nine minutes later, back on Wesleyan internet, this time

 from a laptop registered to [Jane]."

         134.    Schnepper continued that:

                 [t]he Moodie logs clearly demonstrate, however, that Moodie was being
                 accessed from Wesleyan during the time of the exam. The only other plausible
                 explanation, I believe, to explain this use of Moodle is that someone else is using
                 [Jane]'s Wesleyan username and password to access Chem 142 content on
                 Moodie. And while that is possible, I find it highly unlikely.

         135.    On August 9, 2017, after Schnepper completed her "investigation", Wesleyan

 formally charged Jane with violating Sections B(l) and B(5) of the Honor Code during exams

 administered in CHEM 141 on June 14 (4 times), June 21 (18 times), June 28 (35 times), June

 29 (14 times) and in CHEM 142 on July 12 (2 times), July 19 (1 time), July 26 (2 times),

 August 2 (2 times), and August 4 (66 times). In total, Wesleyan formally charged Jane with

 accessing Moodie 144 times during nine exams.

       136.      Subsection B(l) of the Honor Code prohibits "[t]he attempt to give or obtain

assistance in a formal academic exercise without due acknowledgement. This includes, but is not

limited to cheating during an exam; helping another student to cheat or to plagiarize; completing

a project for someone and/or asking someone to complete a project for you."

       137.      Subsection B(5) of the Honor Code prohibits "[d]eception concerning adherence

to the conditions set by the instructor for a formal academic exercise."

       138.     Indicating the extent of its "due diligence", Wesleyan illogically asserted that



                                                 16
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 17 of 76



Jane:

                 a.     Somehow managed to use her laptop four (4) times during the June 14

                        exam without anyone seeing her do it; and

                 b.     Logged into Moodle 14 times to look at her own grades "during the final

                        exam on June 29."

         139.    While the Moodle log for June 29 does show 14 logins, Roberts did not

administer an exam in CHEM 141, and Jane did not take any exams on June 29, 2017.

         140.    Wesleyan' s charging letters informed Jane that the relevant Honor Code

"information is in the Wesleyan Student Handbook found online on the Wesleyan Website" and

included a link to the Handbook.

         141.    The letters further directed Jane to "visit the website referenced above to

familiarize yourself with the procedures of the Honor Board."

        V.      Wesleyan Thwarts Jane's Ability to Prepare for the Initial Hearing

         142.    Shocked at ITS's conclusion, Jane nonetheless knew that she had not cheated

and gathered as much evidence and information that was in her possession to establish her

innocence, believing that Wesleyan would adjudicate the accusations against her fairly.

         143.    Even though fundamental fairness and Wesleyan' s express representations

require that an accused student have a reasonable opportunity to defend herself, Wesleyan

thwarted Jane's attempts to gather evidence at every step.

         144.    Because she had not cheated, Jane knew that eyewitnesses would affirmatively

state that they did not see her access her cell phone, and certainly not her laptop computer

(which everyone would notice), during any exam.

         145.    As a result, Jane sought and received statements from the few eyewitnesses who



                                                 17
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 18 of 76



could provide their account, specifically students identified herein as Classmate # 1 and

Classmate# 2.

           146.   Neither of these students had any connection to Jane outside the chemistry

classes.

           147.   Both of these students testified that they each had a direct view of Jane during

the June 21, 2017 exam.

           148.   Both of these students testified that they would have been able to see Jane access

her cell phone had she done so during the exam.

           149.   Both of these students testified that they did not see or hear Jane access her cell

phone at any time during the exam.

           150.   Specifically, Classmate# 1 attested in writing that during the June 21 exam:

                  [Jane] promptly sat down to continue taking her exam. Other than writing down
                  ... answers and the rustling of papers, not a single noise came from [Jane]'s
                  corner. Not only did I not, under any circumstances, see [Jane] go near her bag
                  after placing it on the ground beside her desk, I did not hear any
                  beeps/vibrations/or rings of any sort from her phone.

           151.   As to Jane's character, Classmate# 1 wrote:

                  Upon hearing the allegations ... I was in a state of utter disbelief. Primarily
                  because they are blatantly false and I was present at the time, but I was also
                  shocked because [Jane] is in general, but particularly in regard to academic
                  matters, an exceptionally honest, dedicated student. Jane worked extremely hard
                  in the course and was exceedingly generous with her time and patience in
                  explaining confusing concepts to other students (myself included).

           152.   Even Roberts expressed shock at the thought that Jane would cheat:

                  I was sitting at the table outside just after [Jane] had turned in her exam when I
                  looked at the activity logs. And you can ask my TA because he was right
                  there. I - I was shocked. [Jane] was shocked getting the allegation. I was far
                  more shocked looking at this and thinking of all the students in the class ... it
                  was not something that I expected. (Emphasis added.)

           153.   Despite Jane's repeated requests that Roberts's TA be called to testify, Wesleyan


                                                   18
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 19 of 76



refused to call him to furnish any testimony.

       154.    Immediately after being formally charged, Jane contacted TA.

       155.    TA repeatedly entered Jane's exam room unannounced during all of the CHEM

141 and CHEM 142 exams in question.

       156.    During certain exams, TA was able to see Jane through a large, clear glass

window while Jane took the exams.

       157.    Jane had worked closely with TA throughout the summer.

       158.    TA had knowledge of Jane's character, diligence, and aptitude in CHEM 141 and

CHEM 142.

       159.    Jane sent TA an email on August 10, which stated "I need to speak with you as

soon as possible. Do you have any availability?"

       160.    Less than an hour later, TA responded to Jane and wrote "[i]fthis is about

CHEM 142 I don't think it would be appropriate to meet. You can talk to Professor Roberts if it

pertains to a grading issue or discrepancy."

       161.    Jane immediately responded to TA and wrote, "My concern is about CHEM 141

and CHEM 142 and is not related to a grading issue. It is very important that I speak to you as

soon as possible."

       162.    TA wrote back, "As class is over, you can address any questions you have to

professor Roberts."

       163.    Immediately after sending that response, TA forwarded the entire email chain to

Roberts and wrote "[h]ere is the email chain from today."

       164.    Less than four minutes after TA sent the email chain to her, Roberts forwarded

the chain to Scott, writing "My TA ... just stopped me in the hallway and said that he received



                                                19
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 20 of 76



these emails from [Jane]. I am not sure if they are relevant, but I wanted you to have them just

in case."

        165.      TA was a graduate student in Roberts's department.

        166.      Roberts had a direct impact on TA's academic career.

        167.      Roberts discouraged TA from responding to Jane.

        168.      Roberts discouraged TA from participating in any hearing related to the charges

brought against Jane.

        169.      On August 14, 2017, Jane spoke with Scott to request that TA appear and testify

at her hearing.

        170.      Scott rejected Jane's request, writing in part:

                  [a]s for your question about being able to ask ... TA, some questions, that is
                  entirely up to you and to him. There is no policy about gathering information
                  and witnesses, I think it is up to the discretion of you and whoever you ask.
                  (Emphasis added.)

        171.      Wesleyan's written procedures and policies state, "The [Honor] board may

require the cooperation of any member of the university community in furnishing testimony or

evidence directly related to the adjudication of a case."

        172.      TA was "a member of the University community" and his eyewitness testimony

was "directly related" to Jane's case.

        173.      Scott's statement that she could not assist Jane in obtaining TA's cooperation

was false and contrary to Wesleyan's written procedures and policy, as well as her own

practice.

        174.      Scott's failure to facilitate TA's appearance and testimony meant that Jane was

unable to present relevant evidence that would have helped her establish her innocence.

        175.      Scott knew that she could assist Jane in obtaining a witness's cooperation.


                                                   20
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 21 of 76




       176.      Scott assisted Roberts in obtaining witness cooperation prior to Jane's hearing.

       177.      On August 14 at 10:03 pm, Roberts emailed Scott to request assistance in

obtaining witness cooperation at the hearing, specifically asking:

       I have a question for you about the hearings for [Jane]. Should someone from ITS
       (Rachel, Miriam and/or Matt) be present at the hearing to talk to the Honor Board about
       what they found or are the documents that they sent you enough? If you think it is
       important, would you please ask them to come?

       178.      In response, Scott emailed Schnepper and another member of ITS the very next

morning at 9: 15 am:

       I don't think we have ever solicited the help of ITS in such a persistent manner as we
       have for Andrea Roberts' s Honor Board case! Thank you again for your input and
       patience. Andrea and the Board were wondering if one of you (or Matt) would be
       available and willing to come to the hearing at 9:30 AM tomorrow morning to
       explain the findings and observations on the CHEM 141 & 142 Moodie logs, or to
       be there as consultants in case there are additional questions? What makes this
       extra- challenging is that the student ... is insisting that she dido 't cheat on her
       exams, so I think this is why we have been so determined to explore every
       possibility. Please let us know if you would be available to be at the hearing.
       We really appreciate this! (Emphasis added.)

       179.      Scott followed up on August 16 to make sure Schnepper would attend, asking

"[M]aybe we could just ask if you could remain available 'on call' in case the Board or

Professor wanted to call you to follow up with a final question or clarification?"

       180.      Despite Scott's representations to Jane that ITS would answer any questions she

had, Scott's communication indicates that ITS's presence was required to assist only Roberts

and the Board.

       181.      Scott gave Roberts's email address to ITS so that they could communicate

"directly" with Roberts.

       182.      Jane, however, was required to communicate with ITS through Scott.

       183.      Specifically, Scott required Jane to "send me any questions that you have for ITS


                                                21
         Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 22 of 76



and I will be happy to forward them to the person who was reviewing the reports and then I will

pass their responses along to you."

         184.   Jane's only exposure to Moodie was as a student.

         185.   Jane did not know anything about how Moodie is administered.

         186.   Jane did not know anything about Wesleyan' s networking system.

         187.   ITS installed and operated Moodie.

         188.   ITS installed and operated Wesleyan's Internet network.

         189.   Roberts managed Moodie for CHEM 141 and CHEM 142.

         190.   ITS had the necessary access and expertise to understand the extent and nature

of technical evidence that would be presented against Jane.

         191.   Roberts had the necessary access and expertise to understand the extent and

nature of the technical evidence that would be presented against Jane.

         192.   Jane relied on ITS to answer her questions and to impartially investigate

Roberts' s accusations of cheating.

         193.   Jane reasonably believed, based on Wesleyan's representations, that ITS would

do so.

         194.   Jane was concerned with problems relating to the technology and software at issue

and frustrated by the delay caused by seeking information necessary to prepare for the hearing

through an intermediary at a time when Wesleyan was not even in session.

         195.   As directed by Scott, Jane submitted questions for ITS.

         196.   In response to Jane's questions, Schnepper provided confusing answers.

         197.   As a result, on August 15 Jane wrote to Scott and asked to speak with Schnepper

directly.



                                               22
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 23 of 76



        198.     Scott forwarded Jane's email to Schnepper and wrote:

       [T]his student is not letting this go. May [Jane] call you to clarify in person what she
       was asking? Are you comfortable giving her your extension #? There is nothing that
       prohibits a student from asking a question, but it is totally up to you. !f!uf. (Emphasis
       added.)

        199.     Schnepper responded: "I am afraid I am in meetings the whole afternoon, and I

do not have the time to talk to her today."

        200.     When she sent her response, Schnepper was aware that the hearing scheduled for

the next day turned entirely on academic technology.

        201.     Schnepper was aware that the hearing had potentially life-altering consequences

for Jane.

        202.     Still, later that day, Schnepper wrote to Scott: "Honestly, I found [Jane's]

questions to be last ditch, desperate attempts to find another reason to explain the Moodle

activity. They actually provoked laughter from one of the computing guys when I was reading

them to Matt."

      VI.      Roberts's Last-Minute Misleading Charts

        203.     On August 10, 2017 Roberts informed Scott via email that she was reviewing

Jane's final exam answers and "what [Moodie webpages] [Jane] opened and the order in which

she opened them and it is absolutely uncanny how well they mesh."

        204.     Contrary to Roberts's statement to Scott, the order ofMoodle pages accessed did

not match the order of the exam questions.

        205.     Roberts created "charts" for the Honor Board purporting to show the temporal

order in which Jane allegedly accessed Moodie webpages during the exams on June 21, June

28, July 26, August 2, and August 4.

        206.     Each chart consisted of three columns: "Question Attempted"; "Related Content


                                                 23
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 24 of 76



 on Moodie"; and "Question #".

        207.    For the June 21, June 28, and August 4 exam charts, Roberts listed the Moodie

 webpages Jane allegedly viewed out of the chronological order in which they actually appeared

 on the Moodie logs so that Jane's alleged access of the Moodie webpages would temporally

 line up with the order of the exam questions.

        208.    For the June 21, June 28, August 2, and August 4 exam charts, Roberts included

 irrelevant references to Moodie webpages that Jane allegedly accessed outside of the time

 periods designated for these exams.

        209.    The charts for the July 26 and August 2 exams were identical even though the

 exams covered different material.

        210.    Roberts did not create charts regarding Jane's alleged access ofMoodle

webpages during the June 14, July 12, or July 19 exams (or the phantom June 29 exam).

       VII.    Wesleyan Discovers and Delays Sending Jane Crucial Exculpatory Evidence
               Until Hours Before the Initial Hearing

        211.    On August 14, Schnepper sent Roberts copies ofWesleyan's Wi-Fi logs for

 August 2 and August 4.

        212.    The Wi-Fi logs were created on August 10, 2017.

        213.    The Wi-Fi logs were created after the charges against Jane were issued.

        214.    Schnepper's email stated, "Here is a report the networking guys ran of [Jane]'s

 internet access on August 4th and August second."

        215.    Schnepper also claimed that the report showed that "from 9 am to 12:30 (ish),

 [Jane] was accessing Wes Wi-Fi from Exley 150" on August 4.

        216.    Schnepper's statement regarding Jane's Wi-Fi use was false.

        217.    Wesleyan's Wi-Fi log showed that Jane's phone connected to Wesleyan Wi-Fi at


                                                 24
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 25 of 76



9:12 am and then reconnected to Wesleyan Wi-Fi at 11 :57 am on August 4.

       218.    Wesleyan's Wi-Fi log did not show how long Jane's phone was connected to

Wesleyan Wi-Fi when it connected at 9:12 am and reconnected at 11:57 am on August 4.

       219.    Wesleyan's Wi-Fi log did not show that Jane was continuously using Wesleyan

Wi-Fi from "9 am to 12:30 (ish)" on August 4.

       220.    Wesleyan's Wi-Fi log only definitively showed that Jane was connected to

Wesleyan Wi-Fi at 9:12 am and 11:57 am on August 4.

       221.    Because the Moodie logs showed access through Wesleyan Wi-Fi, evidence

indicating that Jane's cell phone was not even connected to Wesleyan Wi-Fi for almost all of

the August 4 exam was material and exculpatory.

       222.    As Wesleyan's Director of Academic Technology, Schnepper should have been

able to competently read Wesleyan's Wi-Fi log.

       223.    If she were able to competently read Wesleyan's Wi-Fi log, Schnepper should

have been able to see that the available evidence indicated that Jane's phone was not connected

to Wi-Fi for almost all of the August 4 exam.

       224.    As Wesleyan's Director of Academic Technology, Schnepper had custody and

control over all the technological evidence in Jane's case.

        225.    Schnepper failed to disclose this material and exculpatory evidence to Jane

before Jane's initial hearing.

       226.    Jane was reliant on Schnepper's expertise and position to fully understand the

technical aspects of her case.

       227.     Compounding its wrongful conduct, even though Wesleyan had possession of

and shared the Wi-Fi log with Roberts at least as early as August 10, Scott did not email the



                                                25
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 26 of 76



Wi-Fi log to Jane until 2:54 pm on August 15, mere hours before Jane's 9:30 am August 16

hearing.

       228.    Wesleyan has never explained why they did not send Jane the 17-page, double-

sided document with technical language and abbreviations until at least five days after ITS

obtained it and mere hours before a hearing that would have life-altering consequences for Jane.

       229.    Schnepper's refusal to communicate with Jane and the technical language of the

Wi-Fi log that Wesleyan sent Jane on the eve of her hearing led Jane to ask Scott for a brief

extension so that she could clarify her understanding of Schnepper' s opaque email responses

and obtain assistance in understanding the Wi-Fi log.

       230.    Scott refused to grant the extension on the purported ground that it would not be

convenient for the Honor Board.

       231.    Jane's mother also emailed Brown to seek a brief extension so that they could

have some time to understand the Wi-Fi log.

       232.    Wesleyan again refused to provide a brief extension.

VIII. Jane's Initial Hearing on August 16, 2017

       233.    The Honor Board for the August 16, 2017 hearing (the "Initial Hearing")

consisted of three student panelists and Brown, the Board's administrative advisor.

       234.    Roberts, Schnepper, Matt Elson ("Elson"), Wesleyan's Unix system

administrator, and Mohit Bachhav ("Bachhav"), Wesleyan's network administrator, also

attended the Initial Hearing.

       235.    A fourth student panelist called in to join the Initial Hearing.

       236.    The Honor Board's student chair ("Panelist# 1) for the Initial Hearing informed

the fourth student panelist that she would not be needed.



                                                26
          Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 27 of 76



          237.   Panelist# 1's directive ran contrary to Scott's representations to Jane as well as

Wesleyan's representations in its Handbook that Honor Board cases are heard by four student

panelists.

          238.   Contrary to the Handbook, a second advisory member of the Hearing Board was

absent from the Initial Hearing.

          239.   Thus, the only person acting as the Honor Board's advisor at the Initial Hearing

was Brown who had been exposed to Scott's biased conviction that Jane was "obviously"

guilty.

          240.   Both omissions were contrary to procedures which provide that the Honor

Board's "voting membership ... shall consist of four undergraduate students" and its

"advisory membership ... shall consist of at least one faculty member appointed by the

Faculty Educational Committee, and the dean of academic advancement (or designee),

serving ex officio." (Emphasis added.)

          241.   Jane's father accompanied her to Wesleyan for the Initial Hearing but was not

allowed into the hearing room.

          242.   Jane's only support in the hearing room during the Initial Hearing was Phillips

acting as her advisor.

          243.   Roberts was fully aware of Jane's disability and legally protected need for

accommodations.

          244.   Yet, during the Initial Hearing, Roberts implied that Jane voluntarily sequestered

herself from other students taking the same exam and chose to sit facing away from the proctor

for certain exams.

          245.   Roberts falsely stated that Jane had chosen and booked her own exam rooms



                                                 27
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 28 of 76



although a student in CHEM 141 and CHEM 142 other than Jane had booked the exam rooms.

        246.    Roberts's statements were false and inflammatory and demonstrated bias against

students with disabilities.

        247.    In fact, during the Initial Hearing, Jane provided witnesses statements from

students who were in the same room with her during the June 21 exam, disproving Roberts's

false, prejudicial, and bigoted assertion.

        248.    Roberts's prejudice and her adversarial posture did not end there.

        249.    During the Initial Hearing, Jane tried to establish that clicking on 18 different

web pages within one minute would be pointless and, more importantly, impossible due to her

disability.

        250.    Roberts's response and the ensuing exchange is included below:

                Roberts: Just so you know, right now, while we were sitting here, I opened up
                my Moodie page, and if you download something, if you access a file and save
                it, I just did it one, two, three, four, five, six, seven, eight, nine, ten, eleven,
                twelve, thirteen, fourteen, fifteen, sixteen times.

        Brown: In one minute? Roberts: In a minute and a half.

        Jane Doe: But were you reading those files? I think what I'm trying to make a point
        about is how would I be able to -why would I do that to read them?



        Roberts: So, um, I would also argue that I'm twice her age, and I'm a lot slower. Jane

        Doe: But I also have fine motor skill issues. That's why I have extra time. Roberts:

        Okay, I - all right. We'll address that later.

        251.    Roberts's prejudicial attempt to cast suspicion on Jane's use of legally granted

accommodations made Jane feel ashamed about using accommodations and concerned about

using them in the future.



                                                 28
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 29 of 76



        252.    Roberts's statements also violated Wesleyan's numerous written promises to

protect disabled students from such discriminatory conduct and harassment.

        253.    Specifically, the Handbook states:

                [T]he University condemns all forms of discriminatory interference with the
                exercise of rights of an individual or of any group to which that individual
                belongs. Such abridgement of rights is particularly abhorrent when carried out by
                those who have power over the individual they are affecting - whether that
                power comes from an administrative, academic, or any other position on campus.

        254.    Wesleyan also assures members of the University community that they will

receive "[p ]rotection from discrimination" on the basis of, among other categories, disability.

        255.    The Handbook also prohibits "any form of discriminatory harassment performed

by a member or members of the University against any individual or groups" which "may

include any action or statement intended to insult, stigmatize, or degrade an individual or group

on the basis of," inter alia, disability.

        256.    When Roberts made her statements, she was speaking from a position of power

as a member of Wesleyan's faculty.

        257.    The Handbook clearly notes that "any" and "all" forms of discrimination are

prohibited.

        258.    The Handbook does not contain any limitations as to how, where, when, or in

what circumstance such discrimination will be considered prohibited.

        259.    The Handbook does not contain any provision providing immunity to faculty

members who discriminate against students during university disciplinary proceedings.

        260.    After Roberts made her hostility towards students with disabilities known,

Brown asked about the July 26 exam.

        261.    Roberts falsely stated that Jane "had from noon to 3:00 p.m." to complete that

exam.

                                                29
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 30 of 76




       262.    In response Jane stated:

               But I could not have taken the exam until 3 :00 p.m. I had meetings every
               Wednesday at 2:00 p.m. And I actually didn't understand that I had until 3:00
               p.m. My understanding I had until 1:30 because it is time and a half. And then, if
               I needed to, I could stay until 2:00 p.m., which is never an option that I took up.

       263.    During the Initial Hearing, Jane repeatedly offered Wesleyan's ITS staff access

to her cell phone to further demonstrate the impossibility of the allegations.

       264.    However, the ITS staff refused to take or even view Jane's cell phone.

       265.    Jane challenged the accuracy of the Moodie logs related to Roberts's courses,

including those related to the final exam periods.

       266.    Schnepper responded as noted below and the following exchange ensued:

                Schnepper: Um, for the CHEM 142 final, I've not spent as much time looking at
                the activity for all of the other Moodie logs.

                Jane: Right. But wouldn't that be - wouldn't it be important to look at the other
                activity? I mean, this is a consistent issue outside of exams as well. Wouldn't that
                speak to what's happening during the exam?

                Schnepper: Um, I was asked to look for, specifically, this one exam. And the
                sort of research that we could also do because of the time, um, like checking the
                IP address and stuff like that, um, we don't keep those records for- Mohit, how
                long do we keep them for, like a week?

                Bachhav: About a week.

                Schnepper: A week, yeah. So, we - doing a deep dive for the earlier exams we
                couldn't do. So, I was just focusing and asking Matt and Mohit, um, to focus on
                the CHEM 142 one.

       267.    Almost immediately after the Initial Hearing, Schnepper sarcastically posted on

her Twitter account, "I spent the morning at an honor board hearing and the afternoon in budget

land. My life is super glamorous."

       268.    Schnepper's tweet showed that she did not take certain aspects of her role as

Wesleyan's Director of Academic Technology seriously, specifically the requirement that she

                                                30
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 31 of 76



provide information about academic technology to the Honor Board.

        269.   Phillips, who was supposed to be acting as Jane's advisor, did not provide Jane

with any guidance during the Initial Hearing.

        270.   After the Initial Hearing, Phillips told Jane's father that Jane's case was the

"most technologically complicated [Honor Board] case" he had ever encountered.

        271.   Phillips also admitted that ITS was "ill-equipped" to handle the case.

        272.   Despite Jane's valid challenges to the software and technology at issue, in its

decision dated August 21, 2017 (the "Initial Hearing Decision"), the Honor Board found Jane

"more likely than not" cheated on five of the nine exams, specifically those administered on

June 21, June 28, July 26, August 2, and August 4.

        273.   The other four exams administered on June 14, June 29, July 12, and July 19

were not referenced in the decision, indicating that Jane was "not responsible."

        274.   Notably, Roberts did not administer an exam on June 29, 2017.

        275.   Moreover, the Honor Board wrote that "[t]he Moodle log was not submitted for

another exam in question given on June 27."

        276.   However, neither Roberts's initial accusatory letter nor Wesleyan's formal

charging letters notified Jane about a violation related to an exam administered on June 27,

2017.

        277.   Although the Moodie logs were the "primary evidence" the Honor Board relied

on, the Board did not question the validity of the Moodie logs used to find Jane responsible

despite failing to find any evidence of cheating in the June 14, June 29, July 12, and July 19

Moodie logs.

        278.   It is also unclear why the Honor Board found Jane responsible for cheating on



                                                31
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 32 of 76



the June 21 exam.

       279.    The IP address used to access Moodie on June 21 did not correspond to any

electronic device owned by Jane.

       280.    In the Initial Hearing Decision, the Honor Board wrote "[g]iven the extent and

seriousness of the violations, the sanction is dismissal from the University."

       281.    Jane personally reviewed 80 cheating-related cases decided by the Honor Board,

and none resulted in dismissal from Wesleyan.

      IX.     Jane Obtains Exculpatory Evidence and is Granted an Appeal

       282.    Jane immediately made efforts to appeal the Initial Hearing Decision.

       283.    Given ITS's refusal to even speak with Jane much less properly investigate the

allegations against her, Jane had no choice but to retain the world-renowned BOO Consulting

("BOO") to conduct an independent forensic analysis.

       284.    As a regular part of its business, BDO performs forensic analysis of computers,

email and webmail systems, mobile devices, and storage media.

       285.    As part of its engagement, BDO forensically analyzed Jane's electronic devices,

activity related to those devices, including any Wesleyan documentation (Moodie logs and Wi-

Fi records), and AT&T cellular data usage logs.

       286.    BDO was informed that Wesleyan Wi-Fi logs for June 21, June 27, June 28,and

July 26 were deleted from its records.

       287.    Garry Pate ("Pate"), BDO's Consulting Director, performed the analysis on

behalf ofBDO.

       288.    Pate obtained a B.A. in Criminal Justice from the University of Maryland and an

M.S. in Information Technology from American Continental University.



                                               32
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 33 of 76



        289.   Among other groups, Pate is affiliated with the Computer Forensic Tool Testing

Committee, the High Technology Crime Investigation Association, the Information Assurance

Certification Review Board, the National Institute of Science and Technology, and the

International Association of Computer Investigative Specialists.

        290.   On September 4, 2017, Jane timely appealed the Initial Hearing Decision (the

"Initial Appeal").

        291.   Attached to the Initial Appeal was a declaration from Pate, dated September 4,

2017.

        292.   Pate's declaration included a detailed review of the Moodie logs, Wesleyan's

Wi- Fi access logs, and AT&T's cellular data usage records for August 2 and August 4, 2017.

        293.   Due to Wesleyan's deletion ofWi-Fi logs for June 21, June 27, June 28, and July

26, Pate could only perform an analysis of the Moodie logs and AT&T's cellular data usage

records for those dates.

        294.   Pate conclusively determined that the Moodle logs were inaccurate.

        295.   Specifically, with respect to the August 4 exam, where Jane was accused of

accessing 66 separate Moodie webpages from her cellular telephone through Wesleyan Wi-Fi,

Pate determined:

        While the Moodle logs show access to the curriculum from 9: 11 am to 1:09 pm, neither
        the Wesleyan Wi-Fi nor AT&T data usage logs showed [Jane]'s iPhone 6s accessing the
        network during the same time period. It would have been impossible for [Jane] to
        access the Moodie site course curriculum as depicted in the Moodie logs without either
        Wi-Fi or Cellular service. (Emphasis added.)

        296.   With respect to the August 2 exam, Pate concluded that "AT&T cellular usage

logs show minimal cellular data usage at only 11 :25am (23kb ). *Please note - This amount of

data usage is consistent with receiving a text message or email, and not indicative of active



                                               33
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 34 of 76



device usage." (Emphasis in original.)

       297.    Based on the new AT&T evidence obtained by Jane, her request for an appeal of

the Initial Hearing Decision was granted by Michael J. Whaley ("Whaley"), Wesleyan's Vice

President for Student Affairs, in a letter dated September 7, 2017 (the "Appeal Decision").

       298.    However, contrary to the express terms of the Handbook, the exact same panel

of the Honor Board that conducted the Initial Hearing conducted the Appellate Hearing.

       299.    In the Appeal Decision, Whaley noted:

              [a]fter careful review of your letter, your case is being remanded back to the
              Honor Board so that they may review and consider the new information from
              BDO (as well as any other information you wish to share). You should be
              aware that I've shared BDO's report with our own IT experts who have
              flied a brief response in the case flle. Therefore, please be sure to review this
              information prior to when the Board convenes again. (Emphasis added.)

       300.    Nothing in the Handbook permits remand to the original hearing panel for

reconsideration following a student appeal of an adverse decision.

       301.    Instead, regarding appeals, the Handbook notes, "If the appeal is granted, the

Appeals Board has the authority to recommend a new hearing before a new board/panel."

(Emphasis added.)

       302.    Upon reviewing her case file again in preparation for her second hearing (the

"Appellate Hearing"), Jane discovered Wesleyan's "IT expert's" email.

       303.    Specifically, on September 6, 2017, Schnepper wrote an email to Whaley and

Scott, copying Elson and Bachhav, which stated, in part:

              I have reviewed [Mr. Pate's declaration] with Matt Elson and Mohit Bachhav,
              CC'd here. We have found that BDO's analysis of the Wi-Fi records is one
              possible interpretation of the records. The Wi-Fi records report that a cell phone
              registered to [Jane] accessed Wesleyan Wi-Fi on August 4th at 9:12 am and again
              at 11 :57 am. What the records do not indicate is how long the cell phone was on
              the Wi-Fi. One interpretation of these records is that the cell phone accessed the
              Wi-Fi at 9:12 and then again at 11 :57. Another possible interpretation is that the
              cell phone accessed it from 9: 12 am till 11 :45, stopped being used, and then was

                                               34
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 35 of 76



              not used again till 11 :57. These logs do not show duration of use.

       304.    Schnepper's other "possible interpretation" did not factor in AT&T's records for

Jane's cell phone that conclusively established that Jane's phone was not connected to

Wesleyan Wi-Fi continuously between 9: 18 am and 11 :57 because minimal cellular data usage

consistent with receiving a text message or email at 9: 18 am interrupted the Wi-Fi connection.

       305.    Thus, Schnepper's other "possible interpretation" was wrong.

       306.    Pate reviewed Schnepper's September 6 email and authored another declaration

sworn to on September 12, 2017 that corrected Schnepper's other "possible interpretation."

       307.    Pate's September 12, 2017 declaration stated:

              In her email dated September 6, 201 7, Dr. Schnepper agrees that the data in
              Wesleyan's Wi-Fi log supports BDO's interpretation that [Jane] did not have
              Wi-Fi access between 9:12 am and 11 :57 am [when an alleged 48 Moodie
              accesses occurred] and could not have accessed the course curriculum on the
              Moodie website without access to Wesleyan's Wi-Fi. Dr. Schnepper states that
              the Wi-Fi log could be interpreted to show that [Jane's] phone accessed
              Wesleyan Wi-Fi from 9:12 am until 11 :45 am, and then again at 11 :57 am.

              However, the AT&T data usage records and the Moodie logs show minimal
              cellular data usage at only 9:18am (56kb). *Please note- That amount of data
              usage is consistent with receiving a text message or email, and not indicative of
              active device usage.*

              The Wesleyan Wi-Fi log does not show a reconnection until 11 :57am. The
              cellular data usage at 9: 18am would have interrupted the continuous access to the
              Wesleyan Wi-Fi from 9:12 am until 11 :45 am.

              The Wesleyan Wi-Fi log does not support active Wi-Fi access. [Jane] could not
              have actively accessed the Moodie website for almost three hours between
              9:12am and 11 :57am without any change in Wi-Fi channel, Wi-Fi authentication,
              or reconnection with AT&T cellular service. (Emphasis in original.)

       308.    In addition, as a prominent example that Moodie log time stamps can be wrong,

Pate attached a November 2014 KPMG report from an investigation commissioned by the

Australian government into the inaccuracy of Moodie timestamps.



                                              35
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 36 of 76



           309.    Pointing to KPMG's findings with respect to Moodle's time records, Pate stated,

in part:

                   The Moodie platform is typically supported by an Administrator. As noted in
                   the KPMG Holding Redlich report dated November 11, 2014, the accuracy of
                   times recorded in the Moodie logs may be imprecise. The Redlich report states
                   "the dates and times recorded in the system are in part defined by the computer
                   (the hardware and operating system).
                   As such, we did observe that if the time zone and/or time set on the computer
                   hosting the Moodie software was incorrect, that these incorrect dates were
                   logged within the underlying database, and reported incorrectly using the
                   Moodie software.

       X.         The September 13, 2017 Appellate Hearing and Wesleyan's Disregard of
                  Exculpatory Evidence

           310.    In anticipation of the Appellate Hearing, on September 11, 2017, Jane wrote to

Scott and asked, among other questions, "[h]ave I been provided with the entire universe of

evidence to be presented against me at the hearing?"

           311.    In response, Ms. Scott wrote "You should have everything that was presented -

everything in your file."

           312.    As the Honor Board clerk and custodian of the evidence file, Scott knew or

should have known that this statement was false.

           313.    Jane further asked Scott if there "[w]ill be any new witnesses?"

           314.    Scott responded "[t]here will be no new witnesses."

           315.    As the Honor Board clerk, Scott knew or should have known that this statement

was false.

           316.    Whaley informed Jane that the Appellate Hearing would be limited to

consideration of the AT&T records and ITS' s response in the case file.

           317.    As an administrator of Wesleyan' s disciplinary process, Whaley knew or should

have known that this statement was false.


                                                  36
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 37 of 76



       318.    Whaley's and Scott's representations were false.

       319.    Jane intended to call the BDO expert to testify at the Appellate Hearing.

       320.    Based on Scott's and Whaley's representations, Jane decided not to call the BDO

expert to testify at the Appellate Hearing.

       321.    At the outset of the Appellate Hearing, Schnepper and Bachhav discussed the

results of an "experiment" attempting to mimic the controlled procedures utilized by BDO in its

assessment.

       322.    Specifically, Bachhav indicated that he conducted a test using the iPhone of

another member of ITS (who did not appear at the Appellate Hearing).

       323.    However, this "experiment" was intrinsically flawed.

       324.    Not only was the test conducted using a different phone during a different date

and time than the incidents alleged in Roberts' s charge, the following items were absent and not

addressed:

               a.      The test plan - including the test methodology, objectives, metrics, and

                       expected results;

               b.      Make, model, service life, and configuration of the test iPhone;

               c.      Configuration of the Moodie platform;

               d.      Configuration of the Wi-Fi platform;

               e.      Configuration of the backup server;

               f.      Patches (firmware/software/malware and virus) applied since the

                       incidents;

               g.      Moodie platform content accessed during the test;

               h.      Test iPhone cellular service provider and logs;



                                               37
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 38 of 76



                 1.       Moodie and Wi-Fi test logs;

                 J.       Validation of the exact same number of students accessing the Wi-Fi

                          platform during the test; and

                 k.       Validation that the test phone received data usage at 2 independent times

                          during the test.

       325.      Equally troubling was that new evidence (i.e., Wesleyan's IT "experiment") was

submitted to the Honor Board despite Scott's assurances that Jane had received all evidence that

would be at issue during the Appellate Hearing.

       326.      Jane was unprepared and not equipped to present a counter-experiment due to

this ambush presentation.

       327.      When Jane again offered her iPhone for use during the Appellate Hearing to

demonstrate that her phone was incapable of downloading certain information, the Honor Board

rejected her overtures.

       328.      Upon the introduction of Wesleyan's IT "experiment" into the record, the

student chairing the Appellate Hearing ("Panelist# 2"), expressly stated "[u]m, just because

this - this seems to be new evidence, um, this - this experiment ... because if it's new

evidence, then it's a little more problematic. But ..."

       329.      Brown immediately cut Panelist# 2 off, abruptly stating "it sounds like it's a

confirmation."

       330.      The Honor Board did not circulate or show Jane the Wi-Fi report ITS created as

part of the "experiment."

       331.      During the Appellate Hearing, Wesleyan's IT "experts" admitted that even after

receipt of the two BOO declarations, they did not review or analyze Jane's AT&T cellular data



                                                  38
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 39 of 76



usage records.

       332.      Indeed, Pate's September 4, 2017 declaration was supported by the testimony

from Bachhav.

       333.      In response to a question about how Wesleyan Wi-Fi interacts with AT&T

cellular data, the following exchange took place:

                 Panelist# 2:   Can - you have access to an AT&T cell tower for network data
                                and Wi-Fi at the same time?

                 Bachhav:       No.

                 Panelist# 2:   No. So either I'm connecting to Wi-Fi, or I'm connecting to
                                AT&T.

                 Bachhav:       Yes.

       334.      Despite previous representations that Jane was in possession of all evidence that

would be used during the Appellate Hearing, Wesleyan submitted even more new evidence

following the improper introduction of the IT "experiment."

       335.      Specifically, Schnepper provided unconfirmed hearsay testimony from Elson

concerning a Wesleyan backup server known as the "Apache server."

       336.      Wesleyan has never explained why they did not preserve any records concerning

the Apache server that supposedly confirmed the "primary evidence" used to expel a student

who adamantly maintained her innocence.

       337.      Moreover, Schnepper did not personally review any data or documentation

concerning the Apache server.

       338.      Nevertheless, Schnepper, for the very first time in the proceedings against Jane,

asserted that Elson told her that the Apache logs (which Schnepper did not review and which

were neither preserved nor produced) confirmed that all 144 of the access times listed on the



                                                39
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 40 of 76



Moodle log were accurate.

       339.    However, when one Honor Board member asked Schnepper how devices

connect to the Apache server, Schnepper responded, "[y]eah, so that would be a Matt [Elson]

question, and, um, he's not here."

       340.    Schnepper further testified: "[u]m, because of the independent confirmation

from the Apache servers, um, I am not the UNIX administrator, so, um, we would need Matt

Elson to confirm that um, but the independent confirmation on the Apache server, that is

confirming the Moodle logs."

       341.    But Elson was not present at the Appellate Hearing.

       342.    Wesleyan made no effort to call him or have him testify at the Appellate Hearing

despite his superior and exclusive knowledge of UNIX and the Apache server.

       343.    As BDO would later confirm, the Apache server was not independent but instead

mirrored the data contained in the Moodle log, and therefore confirmed nothing.

       344.    Panelist# 2 allowed ITS to present Schnepper's Apache log testimony because it

was "not real evidence" but ''just ... happened to be helpful anecdotal evidence, but anecdotal

- anecdotal evidence."

       345.    Nothing in the Handbook states that "anecdotal evidence" is not "evidence."

      XI.     Brown Oversteps Her Role and Honor Board Members Inadvertently
              Record Themselves Mocking Jane and Revealing Their Failure to
              Understand the Evidence

       346.    Brown, the Honor Board's administrative advisor, thwarted the fact-finding

process and foreclosed the Honor Board's ability to uncover the truth.

       347.    According to the Handbook:

               The role of the faculty and administrative advisor(s) is to brief the board before
               each hearing to ensure a clear understanding of the regulation(s) in question and


                                               40
          Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 41 of 76



                 of the hearing procedures. The advisor(s) shall advise the chair during hearings
                 to see that the board follows procedures correctly. The advisors may offer
                 information and assist the chair in facilitation. They may also offer advice or
                 clarification regarding appropriate sanctions or questions regarding policies
                 and procedures during deliberations in closed session.

          348.   Despite the foregoing, Brown exceeded her role during the process.

          349.   For example, when Schnepper offered hearsay testimony about Elson's alleged

statements concerning the Apache server, Jane questioned the propriety of admitting

"testimony" from someone who did not attend the hearing or provide a written statement or any

documentation to support that he indeed made such statements.

          350.   In response to Jane's valid concerns, Brown told Jane ''that question is-is not a

question for this hearing."

          351.   Brown stopped Jane's valid line of inquiry and prevented the Honor Board from

properly testing the evidence before it.

          352.   Brown also improperly threatened to shut down the Appellate Hearing.

          353.   During the Appellate Hearing, Brown repeatedly told Jane that the Honor Board

hearing is "not a court of law."

          354.   Jane stated, "I understand this isn't a court oflaw, but if this was brought to a

court oflaw, which is what I will pursue if I'm not found innocent, you know, this is a big

issue."

          355.   In response, Brown warned Jane "I need to - to decide whether or not we can

continue if you're doing- if you're threatening a lawsuit" and immediately called a recess.

          356.   Nothing in the Handbook states that an Honor Board hearing can be immediately

and unilaterally terminated if a student mentions vindicating her innocence in a court oflaw.

          357.   As the Honor Board's procedural advisor, Brown's threat to terminate the



                                                 41
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 42 of 76



Appellate Hearing was beyond the pale and meant to intimidate Jane.

       358.     Brown's threat to terminate the Appellate Hearing caused Jane to become

distraught and suffer significant emotional distress.

       359.     Unfortunately for Brown, the Honor Board failed to tum the hearing recorderoff

during the recess.

       360.     The inadvertent sub rosa recording revealed Brown, a dean of one of the

nation's premier educational institutions, laughing at and mocking Jane along with the three

student panelists.

       361.     The Appellate Hearing recording also reveals the student panelists wereconfused

by the technical evidence.

       362.     The following exchange was recorded:

       Panelist# 2:    So, should we just finish up the interview?

       Panelist# 1:    I - I just need to like ...

       Brown:          Yup, we can continue. But, you know. The thought that, can we really
                       continue?

       Panelist # 1:   I just want to ask, like in either a simple point or blurb, like ask her, so
                       with this new evidence, what are you claiming now? That's my only
                       question.

       363.     In an attempt to explain the evidence to Panelist # 1, the recorded statements of

Panelist # 2 and Panelist # 3 reveal their own confusion as they - incorrectly -      summarized

the evidence presented in the BOO declarations:

       Panelist # 3:   [Jane]' s claiming that this is evidence that counteracts the Moodie log
                       and the Wi-Fi logs.

       Panelist # 2:   That we no longer have to present. Because the Moodie logs have been
                       - she's trying to - she's mainly picking at the veracity of the Moodie
                       logs, so if there's any questions about that.



                                                     42
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 43 of 76



         364.    Jane was not contending that the AT&T records "counteract ... the Wi-Fi logs."

         365.    Instead, the AT&T records perfectly supplement the Wi-Fi logs to show that

Jane's cell phone was not even connected to Wesleyan Wi-Fi during most of the August 4

exam.

         366.    In fact, such a scenario does "counteract" the Moodie logs.

         367.    Instead of enabling the student panelists to understand the evidence, Brown, who

clearly did not understand the evidence herself, conveyed to the student panelists that the

evidence wasn't worth understanding:

                 Panelist # 1: I just don't get it still.

                 Brown: Well, I think that's the problem.

                 Panelist# 2: But I think the problem is that are you gonna get it from her, or do
                 we just have to sit down?

                 Brown: That's what she's - I feel like she's repeated over and over that she's
                 innocent. She did not do this. We have - you know, so this is part of the
                 deliberation. Do we have any questions for clarity? You sure?

         368.    Brown's behavior communicated to the young and impressionable Wesleyan

students on the Honor Board that Jane's defense was not worthy of fair and impartial

consideration.

         369.    Panelist# 1 did not ask Jane any questions to clarify her understanding of the

evidence presented after Brown dismissed BDO' s independent forensic analysis

comprehensively laid out in two sworn declarations as Jane "repeat[ing] over and over that

she's innocent."

        XII.    Wesleyan's Ill-Prepared "Experts" and the Honor Board's Rubber Stamp

         370.    Wesleyan and BDO agreed that the Moodie logs showed access to webpages

through Wesleyan Wi-Fi.


                                                    43
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 44 of 76



       371.     BOO and Wesleyan also agreed Jane's iPhone could not be connected to both

Wesleyan Wi-Fi and AT&T cellular data at the same time and that a connection to one drops

the connection to the other.

       372.     Wesleyan granted Jane's request for the Appellate Hearing on the basis that the

AT&T data usage records for Jane's iPhone constituted "new evidence."

       373.     Whaley clearly stated that the entire and sole purpose of the Appellate Hearing

was to consider what the AT&T data usage records show about how long Jane's cell phone was

connected to Wesleyan Wi-Fi on August 4.

       374.     BOO set forth its analysis and conclusion that the AT&T cellular data records

conclusively established that Jane's cell phone disconnected from Wesleyan Wi-Fi almost

immediately after she entered the exam room on August 4.

       375.     The BDO analysis also stated that the Wesleyan Wi-Fi records conclusively

established that Jane's cell phone did not re-connect with Wesleyan Wi-Fi until almost the end

of the exam.

       376.     As a result, BDO concluded that it was impossible for Jane to have accessed

Moodle webpages as depicted in the Moodle logs.

       377.     At the conclusion of the Appellate Hearing, however, Wesleyan 's "experts"

admitted that they could not respond to BDO 's analysis and conclusion because they did not

look at the AT& T records:

               Brown: I would like a - a response to [BDO's analysis and conclusion that

               Jane's cell phone was not connected to the Internet during most of the August 4

               exam].

               Panelist # 2:   Yeah. Brown: Statement.



                                               44
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 45 of 76



              Schnepper:     Well, I've not seen the AT&T logs, so. Bachhav:     Neither did I

              see the AT&T logs.

       378.    The Honor Board did not ask Schnepper and Bachhav, Wesleyan's IT experts

actually responsible for implementing and administering that software and infrastructure, a

single question in response to this astonishing admission.

       379.    By letter dated September 14, 2017 (the "Appellate Hearing Decision"), the

Honor Board affirmed its own original decision, finding that Jane "more likely than not"

cheated on five of the nine exams.

       380.    In the Appellate Hearing Decision, the Honor Board wrote:

       After consideration of the new evidence, the Board upholds the original decision of
       "more likely responsible than not." While important for consideration, the new evidence
       does not undermine the integrity of the Moodie logs which [sic] were used as primary
       evidence in reaching the original findings. The sanction of"dismissal" as the sanction
       for violating the Honor Code still stands, despite the new information provided by
       BDO's report and your time zone theory.

       381.    The Appellate Hearing Decision also informed Jane that "Wesleyan will maintain

a record of your violation of the Honor Code. If you apply to other schools, you may be asked to

disclose any information regarding disciplinary action while attending Wesleyan."

      XIII. BDO Addresses Wesleyan's IT Experiment and Phantom "Apache Logs"
            and Wesleyan Closes the Case

       382.    On September 28, 2017, Jane timely appealed the results of the Appellate

Hearing Decision (the "Second Appeal").

       383.    In her Second Appeal, Jane noted much of the foregoing denial of fair process;

Schnepper' s material, false, and misleading statements; Brown's prejudicial influence; and the

Honor Board's recorded comments revealing their confusion about the BDO analysis.

       384.    As part of Jane's Second Appeal, Pate provided yet a third declaration, sworn to



                                               45
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 46 of 76



on September 28, 2017.

       385.    Because Wesleyan failed to preserve any relevant data for the other exam dates

and the testimony at the second hearing focused almost exclusively on the August 4, 2017 data,

Pate provided clarity with respect to the records from that date.

       386.    Pate noted that "[t]he Wesleyan Moodie log for August 4 lists ... 39 log-in

accesses between 9:18 am and 11:57 am ... AT&T cellular logs show that [Jane] did not use

her AT&T cellular data to access the Moodie website content."

       387.    Based on the foregoing, Pate concluded:

       It would have been impossible for [Jane] to log in to Moodie 39 times between 9:18 am
       and 11 :57 am as depicted on the Moodie logs. The Wesleyan Wi-Fi logs show a
       timeline of channel changes and web connections, but not connection duration. As Dr.
       Schnepper stated at the September 13, 2017 hearing, Wi-Fi logs do not monitor
       continuous access but rather connection to different access points. If [Jane] was
       successfully and continuously connected to the Wesleyan Wi-Fi between 9:12 am and
       11 :57 am, why would the Wi-Fi platform need to change channels or re-authenticate at
       an access point at 11 :57 am? Especially if [Jane] was in a static position in a classroom.

       388.    With respect to Schnepper's testimony that the so-called Apache server log

confirmed the Moodie log, Pate concluded:

       Evidence has not been provided by ITS that the Apache server did anything but mirror
       the data contained on the Moodie platform and may have simply tracked Moodle's
       behavior. As such, the Apache logs do not represent an independent verification of
       access to the Moodie platform content.

       389.    Pate further noted in his declaration that "[a]ccording to the Wesleyan ITS, all

relevant backup data from the Moodie platform, Wi-Fi platform, and Apache server has been

deleted, or is no longer available."

       390.    Pate also detailed the intrinsic flaws in Wesleyan's IT "experiment."

       391.    Whaley denied Jane's Second Appeal by letter dated October 6, 2017 (the

"Second Appeal Decision").



                                               46
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 47 of 76



       392.    The Second Appeal Decision stated that Whaley's decision was based in part on

discussing the case with the student chair.

       393.    Pursuant to the Handbook, the original adjudicators should not be part of an

appeal determination.

       394.    The Handbook states, "Appeals Board members will not have been involved in

the adjudication of the case being appealed."

      XIV. Wesleyan's Arbitrarily Severe and Unprecedented Sanction

       395.    Out of the over 80 cheating-related disciplinary cases that Jane reviewed from

the fall of 2013 through the spring of 2016, Wesleyan did not expel one single student,

including students who had prior discipline history.

       396.    Even a student who admitted to plagiarizing "six of ... eight written

assignments for the course ... virtually word-for-word from websites and another outside

source" and to fabricating facts "on several assignments involving the review of live facts" was

only suspended for one semester.

       397.    Five of the nine students suspended had previously appeared before and been

sanctioned by the Honor Board for other violations.

       398.    A review of eight recent Honor Board decisions concerning cheating by Moodie

reveals that none of the accused students, other than Jane, was expelled from Wesleyan.

       399.    At least one student admitted to using Moodie to look up the solutions to the

exam the student was taking.

       400.    The punishment for that student was a zero for the exam.

       401.    In the case of one student, ITS actually provided evidence that the Moodie log

was inaccurate.



                                                47
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 48 of 76



XV.    Adding Insult to Injury, Wesleyan Violates Jane's Confidentiality

       402.    The Handbook expressly promises that "[t]he University requires that judicial

boards and administrative staff maintain confidentiality regarding judicial matters."

       403.    The Handbook also states, "Student judicial records are confidential and are

available only to persons who have permission from the student."

       404.    The Handbook notes, "[l]imited judicial information" contained in a student's

confidential judicial records can only be provided to Wesleyan administrators and faculty

members who "have a legitimate need to know."

       405.    According to the Handbook, "information about judicial charges, findings, and

sanctions" can only be provided to university personnel who "have a legitimate need to know."

       406.    During the Fall 2017 semester, Introduction to Chemistry Professor Anthony P.

Davis openly discussed Jane's disciplinary process and sanction during a class session.

       407.    Because there were approximately only ten students enrolled in CHEM 141 and

CHEM 142, other students were easily able to identify Jane as the student in question.

       408.    The only members of the Wesleyan community with access to the Initial Hearing

Decision were Jane, the Honor Board, and Wesleyan administrative staff.

       409.    The only members of the Wesleyan community with access to the Initial Appeal

were Jane and Wesleyan administrative staff.

       410.    The only members of the Wesleyan community with access to the Appeal

Decision were Jane and Wesleyan administrative staff.

       411.    The only members of the Wesleyan community with access to the Appellate

Hearing Decision were Jane, the Honor Board, and Wesleyan administrative staff.

       412.    The only members of the Wesleyan community with access to the Second



                                               48
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 49 of 76



Appeal were Jane, a member of the Honor Board, and Wesleyan administrative staff

        413.   The only members of the Wesleyan community with access to the Second

Appeal Decision were Jane and Wesleyan administrative staff

        414.   Prior to the statements made by Professor Davis during the Fall 2017 semester,

the only members of the Wesleyan community with knowledge of the sanction were Jane, the

Honor Board, and Wesleyan administrative staff

        415.   Jane did not discuss the hearing process, appeal process, or sanction with

Professor Davis.

        416.   Jane did not grant Professor Davis permission to access her judicial records.

        417.   Jane did not discuss the hearing process with any members of the Wesleyan

Chemistry Department, except for any incidental communications with Roberts during the

Initial Hearing.

        418.   Jane did not discuss the appeal process or the sanction with any members of the

Wesleyan Chemistry Department.

        419.   Jane did not grant any members of the Wesleyan Chemistry Department

permission to access her judicial records.

        420.   Jane did not discuss the hearing process with any Wesleyan faculty members,

except for any incidental communications with Roberts during the Initial Hearing

        421.   Jane did not discuss the appeal process or sanction with any Wesleyan faculty

members.

        422.   Jane did not grant any Wesleyan facility members permission to access her

judicial records.

        423.    Jane did not discuss the hearing process, appeal process, or sanction with any



                                               49
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 50 of 76



Wesleyan administrative staff other than those individuals directly involved in the hearing,

appeal, and sanctioning processes as necessitated by her participation in those processes.

        424.    Jane did not grant any Wesleyan administrative staff permission to access her

judicial records.

        425.    Jane did not discuss the hearing process or appeal process with any individuals

employed by Wesleyan other than incidental communications with those individuals employed

by Wesleyan present at the hearing and appeal processes as necessitated by her participation in

those processes.

        426.    Jane did not discuss the sanction with any individuals employed by Wesleyan

except Louise Brown, the Honor Board's administrative advisor, and Michael Whaley, a

member ofWesleyan's administrative staff.

        427.    Jane did not grant any individuals employed by Wesleyan permission to access

her judicial records.

        428.    Jane did not discuss the hearing process with any Wesleyan students other than

those individuals directly involved in the hearing as necessitated by her participation in that

process.

        429.    Jane did not discuss the appeal process with any Wesleyan students other than

the Wesleyan students who were members of the Honor Board as necessitated by her

participation in the appeal process.

        430.    Jane did not discuss the sanction with any Wesleyan students, other than those

students who were members of the Honor Board as necessitated by her participation in the

hearing and appeal processes.

        431.    Jane did not grant any Wesleyan students permission to access her judicial



                                                50
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 51 of 76



records.

       432.    Professor Davis became aware of Jane's disciplinary process through a member

of the Honor Board who failed to maintain the confidentiality required by the Handbook.

       433.    Professor Davis became aware of Jane's disciplinary process through a member

ofWesleyan's administrative staff who failed to maintain the confidentiality required by the

Handbook.

       434.    Professor Davis became aware of Jane's sanction through a member of the

Honor Board who failed to maintain the confidentiality required by the Handbook.

       435.    Professor Davis became aware of Jane's sanction through a member of

Wesleyan's administrative staff who failed to maintain the confidentiality required by the

Handbook.

       436.    Jane was not a student in Professor Davis's during the Fall 2017 semester.

       437.    Jane was not enrolled at Wesleyan during the Fall 2017 semester.

       438.    Professor Davis did not have a legitimate need to know anything about the

information contained within Jane's judicial records.

       439.    Wesleyan improperly shared information contained within Jane's judicial

records with Professor Davis in direct contravention of the Handbook.

       440.    Professor Davis did not have a legitimate need to know anything about the

judicial charges, findings, and sanctions issued by Wesleyan against Jane.

       441.    Wesleyan improperly shared information regarding the judicial charges,

findings, and sanctions issues by Wesleyan against Jane in direct contravention of the

Handbook.

       442.    Wesleyan provided Professor Davis with access to Plaintiffs judicial records



                                              51
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 52 of 76



without Jane's permission, in direct contravention of the Handbook.

XVI. Jane's Damages

       443.    As a direct result ofWesleyan's actions, Jane's chances of pursuing her dream of

becoming a doctor or a lawyer have been destroyed.

       444.    As a result of Wesleyan's actions, Jane's education was severely and

permanently disrupted, and her future career goals in medicine, or anywhere else, have been

derailed and diminished.

       445.    Jane has been forced to shift career goals as a result ofWesleyan's actions.

       446.    Instead of pursuing her long-held goal of becoming a doctor or attending law

school, she is now attempting to gain employment at a global investment bank.

       447.    As a result of Wesleyan's actions, Jane's disciplinary record is marred by a

baseless, unjust expulsion.

       448.    Despite successfully completing a summer internship at a global investment

bank, Wesleyan's unjust and baseless decision to expel Jane remains a part of her educational

record that could be discovered by a potential employer at any time and used as a reason to

deny her employment.

       449.    As a result of Wesleyan's actions, Jane's academic record has been permanently

marred by two grades of"F" that have reduced her grade point average from 3.4 to 2.5, severely

diminishing her future academic and employment opportunities.

       450.    The Handbook states that the student will be notified "of the outcome of the

appeal," and "If the appeal is denied, the sanctions will be imposed and the University will

consider the case closed."

       451.    Jane only learned that she received these two "F" grades after she ordered her



                                               52
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 53 of 76



transcript from Wesleyan, as she was not informed that this would be part of her sanction.

       452.     As a result of Wesleyan's actions, Jane has suffered and will continue to suffer

undeserved opprobrium, reputational damage, physical harm, mental anguish, emotional harm,

economic losses, and damage to her future educational and career prospects.

       453.     Without appropriate redress, the unfair outcome of Wesleyan's flawed

disciplinary process will continue to cause irreversible damages to Jane, with no end insight.

Jane seeks redress from this Court to undo the wrongs occasioned by Wesleyan.

                       AS AND FOR A FIRST CAUSE OF ACTION
                                      Breach of Contract
       454.     Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        455.    A contractual relationship existed between Wesleyan and Jane at all relevant

times hereto.

        456.    Jane paid all of the required tuition and fees while she was enrolled at Wesleyan.

        457.    Wesleyan was required to act in accordance with its policies when investigating

and adjudicating allegations of misconduct against Jane.

        458.    As more fully stated above, Wesleyan failed to comply with its own policies and

procedures when investigating and adjudicating the allegations of misconduct against Jane.

        459.    Wesleyan failed to meet the "fair preponderance" standard noted in the

Handbook when it found Jane responsible for cheating on the June 21 examination.

        460.    Wesleyan failed to construct a full Hearing Panel as required by the Handbook.

        461.    Wesleyan failed to conduct Jane's judicial hearings in accordance with the

standards of fair process as required by the Handbook.

        462.    Wesleyan failed to assist Jane in obtaining the cooperation of members of the


                                                53
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 54 of 76



university community to provide testimony or evidence directly related to the adjudication of a

case, an affirmative duty stated in the Handbook.

        463.   Wesleyan failed to maintain confidentiality regarding the outcome of Jane's

hearing and appeal as required by the Handbook.

        464.   Wesleyan failed to maintain confidentiality regarding Jane's disciplinary

records, process, charges, findings, and sanction as required by the Handbook.

        465.   Wesleyan failed to enforce the limitations clearly defined in the Handbook when

Brown exceeded her role as administrative advisor to the Honor Board.

        466.   Wesleyan failed to enforce the anti-discrimination measures noted in the

Handbook when Roberts made discriminatory and hostile statements about Jane and Jane's

disability.

        467.   In violation of the terms of the Handbook, Wesleyan utilized the exact same

individuals who constituted the Honor Board that conducted the Initial Hearing as the Honor

Board for the Appellate Hearing.

        468.   In violation of the terms of the Handbook, Whaley consulted an Appeals Board

member who was also an adjudicator of the case being appealed to assist in drafting the Second

Appeal Decision.

        469.   In violation of the terms of the Handbook, Wesleyan failed to properly notify

Jane of the full outcome of her appeal by neglecting to inform her that two "F" grades would be

part of her sanction.

        470.   Based on the foregoing, Wesleyan has materially breached its contractual

relationship with Jane by failing to comply with its obligations, standards, policies and

procedures set forth in the Handbook during the investigation and adjudication of Jane's case.



                                               54
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 55 of 76



       471.      As a direct and foreseeable consequence of these breaches, Jane sustained

tremendous damages, including, without limitation, loss of educational and career

opportunities, reputational damages, economic injuries and other direct and consequential

damages.

       472.      Jane is entitled to recover damages for Wesleyan's breach of the express and/or

implied contractual obligations described above.

       473.      As a result of the foregoing, Jane is entitled to damages in an amount to be

determined at trial plus prejudgment interest, expenses, costs and disbursements.

                        AS AND FOR A SECOND CAUSE OF ACTION
                                            Negligence
       474.      Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       475.      Moodie is an open-source, online learning platform affecting approximately

3,224 students attending Wesleyan.

       476.      Wesleyan began utilizing Moodie in September 2010.

       477.      Miriam Cope, a member of Wesleyan's ITS department, installed version 3.0 of

Moodie at Wesleyan at some point prior to the events giving rise to this litigation.

       478.      There were several known "bugs" in Moodie version 3.0.

       479.      During the relevant time period of the allegations, Wesleyan had no Moodie

administrator.

       480.      The customs of the community of schools that implement and administer Moodie

include performing regular updates to download the latest version of Moodie software to prevent

"bugs" or "glitches."

        481.     For example, Columbia College Chicago conducts faculty workshops to train


                                                 55
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 56 of 76



their faculty on how to use Moodie because "with every update, faculty members have to

relearn the program."

        482.   Wesleyan failed to implement the industry-standard best practices for preventing

"bugs" or "glitches" and providing consistent training to faculty members.

        483.   Wesleyan assumed a duty of care to properly install, implement, and administer

Moodie when it decided to utilize Moodie as its university-wide learning management system.

        484.   Wesleyan assumed a duty of care to protect Jane Doe from the known "bugs"

associated with Moodie when it decided to install, implement, and administer Moodie as its

university-wide learning management system.

        485.   Wesleyan should have anticipated that its failure to properly install, implement,

and administer Moodie was likely to result in harm to its students, specifically false accusations

of cheating leading to expulsion.

        486.   Wesleyan should have anticipated that its failure to protect students from known

"bugs" associated with Moodie was likely to result in harm to its students, specifically false

accusation of cheating leading to expulsion.

        487.   Public policy considerations demand that Wesleyan's failure to properly install,

implement, and administer Moodie should extend to Jane and the consequences suffered by

Jane.

        488.   The accusations made by Wesleyan and the subsequent disciplinary action taken

by Wesleyan fall within the foreseeable harm of Wesleyan's failure to properly install,

implement, and administer Moodie.

        489.   This failure led to the baseless expulsion of a model student.

        490.   Allowing Wesleyan to act in a manner contrary to its mission as an institution of



                                               56
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 57 of 76



 higher learning would discourage students from engaging in tertiary education, a necessary

 facet of an advanced and ordered society.

         491.    Wesleyan owed Jane a duty ofreasonable care to properly install, implement,

 and administer Moodie as its university-wide learning management system.

         492.    Wesleyan owed Jane a duty of care to protect her from known "bugs" associated

 with Moodie.

         493.    Wesleyan failed to properly install, implement, and administer Moodie.

         494.    Wesleyan failed to protect Jane from the known "bugs" associated with Moodie.

         495.    Wesleyan breached its duty of reasonable care to Jane when it failed to properly

 install, implement, and administer Moodie.

         496.    Wesleyan breached its duty of reasonable care to Jane when it failed to protect

 her from the known "bugs" associated with Moodie.

         497.    As a proximate cause ofWesleyan's breach of its duty ofreasonable care to

 properly install, implement, and administer Moodie, Jane was expelled from Wesleyan.

         498.    As a proximate cause of Wesleyan's breach of its duty of reasonable care to

 protect Jane from known "bugs" associated with Moodie, Jane was expelled from Wesleyan.

         499.    As a result of her expulsion from Wesleyan, Jane has suffered economic,

 reputational, and emotional damages, as well as physical and bodily harm.

         500.    As a result of the foregoing, Jane is entitled to damages in an amount to be

determined at trial plus prejudgment interest, expenses, costs and disbursements.

                        AS AND FOR A THIRD CAUSE OF ACTION
                           Negligent Infliction of Emotional Distress
         501.    Jane repeats and realleges each and every allegation hereinabove as if fully set

 forth herein.


                                                57
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 58 of 76



       502.     Jane was expelled from Wesleyan as a result of Wesleyan's failure to properly

investigate and adjudicate the claims made against her.

       503.     Wesleyan's actions in improperly investigating and adjudicating the claims

made against Jane were arbitrary, capricious, and conducted in bad faith.

       504.     Wesleyan repeatedly misled Jane throughout the investigation and adjudication

process without a discemable rational basis.

        505.    Wesleyan lied to Jane by asserting it could not obtain testimony and evidence

from members of the university community related to the allegations levied against Jane.

        506.    In fact, Wesleyan was able to obtain testimony and evidence from members of

the university community and did so at the behest of Roberts to assist in proving the allegations

against Jane.

        507.    There is no discemable rational basis why Wesleyan would lie to Jane regarding

its supposed inability to obtain testimony and evidence to assist in Jane's defense while

simultaneously obtaining testimony and evidence to prove the allegations against Jane at

Roberts' s request.

        508.    Wesleyan acted in bad faith when it lied to Jane regarding its supposed inability

to obtain testimony and evidence from members of the university community.

        509.    Wesleyan withheld exculpatory evidence prior to the Initial Hearing.

        510.    There is no discemable rational basis why Wesleyan would withhold

exculpatory evidence prior to the Initial hearing.

        511.    Wesleyan acted in bad faith when it withheld exculpatory evidence prior to the

Initial Hearing.

        512.    Wesleyan lied to Jane when it told her that no new evidence would be presented



                                                58
      Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 59 of 76



during the Appellate Hearing.

       513.    In fact, new evidence was presented at the Appellate Hearing.

       514.    As a result ofWesleyan's lie, Jane was unable to refute the new evidence.

       515.    There is no discemable rational basis why Wesleyan lied to Jane about what

evidence would be presented at the Appellate Hearing.

       516.    Wesleyan acted in bad faith when it lied to Jane regarding the evidence that

would be presented during the Appellate Hearing.

       517.    Wesleyan failed to empanel a complete Hearing Panel contrary to its own

written policies and procedures and the representations provided to Jane by Scott.

       518.    Wesleyan's decision not to empanel a complete Hearing Panel was done without

explanation.

       519.    Despite the availability of a fourth student member to satisfy one of the

deficiencies of the incomplete Hearing Panel, Wesleyan impulsively and without reason

determined that the fourth student member was not needed.

       520.    There is no discemable rational basis why Wesleyan refused to empanel a

complete Hearing Panel.

       521.    Wesleyan acted arbitrarily and capriciously when it decided not to empanel a

complete Hearing Panel.

       522.    Contravening all prior practice, Wesleyan enacted an unduly harsh sanction on

Jane when it decided to expel her.

       523.    There is no discemable rational basis why Wesleyan would choose to expel Jane

when it had not done so for any other student found responsible for similar or worse conduct.

       524.    Wesleyan acted arbitrarily and capriciously when it decided to expel Jane.



                                               59
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 60 of 76



          525.   Jane's expulsion has put her educational and professional career in serious

jeopardy and has completely foreclosed certain career paths.

          526.   Jane's expulsion and the consequent disruption of her educational and future

professional life have caused her severe emotional distress.

          527.   Wesleyan's arbitrary, capricious, and bad faith failure to properly investigate and

adjudicate the claims made against Jane created an unreasonable risk of causing her emotional

distress.

          528.   Jane's distress was a foreseeable result ofWesleyan's arbitrary, capricious, and

bad faith failure to properly investigate and adjudicate the claims made against Jane.

          529.   Jane's emotional distress was so severe that it resulted in illness or bodily harm.

          530.   Jane suffered a major episode of depression as a result Wesleyan's failure to

properly investigate and adjudicate the claims made against her.

          531.   As a result of the stress related to Wesleyan's arbitrary, capricious, and bad faith

failure to properly investigate and adjudicate the claims made against her, Jane gained 20 pounds

during the month of September 201 7.

          532.   As a result of the stress related to Wesleyan's arbitrary, capricious, and bad faith

failure to properly investigate and adjudicate the claims made against her, Jane experienced

tachycardia which required medical testing.

          533.   As a result of Wesleyan's arbitrary, capricious, and bad faith failure to properly

investigate and adjudicate the claims made against her, Jane has suffered harm to her academic

record.

          534.   As a result of Wesleyan's arbitrary, capricious, and bad faith failure to properly

investigate and adjudicate the claims made against her, Jane suffered from disrupted sleep and



                                                 60
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 61 of 76



diet.

        535.    As a result of Wesleyan's arbitrary, capricious, and bad faith failure to properly

investigate and adjudicate the claims made against her, Jane suffered from anxiety and fell into

a deep depression, which manifested itself in insomnia, panic attacks, serious episodes of self-

harm, and suicidal ideation.

        536.    As a result of Wesleyan's arbitrary, capricious, and bad faith failure to properly

investigate and adjudicate the claims made against her, Jane has required regular treatment by a

therapist and a psychiatrist and the administration of increasingly potent anti-anxiety

medication which were required to preserve her life and health.

        537.    As a result of Wesleyan's arbitrary, capricious, and bad faith failure to properly

investigate and adjudicate the claims made against her, Jane suffers from post-traumatic distress

so that she is anxious and fearful about any situation that may occasion false accusations,

including academic exercises.

        538.    Wesleyan's arbitrary, capricious, and bad faith failure to properly investigate and

adjudicate the claims made against Jane caused Jane significant distress.

        539.    As a result of the foregoing, Jane is entitled to damages in an amount to be

determined at trial plus prejudgment interest, expenses, costs and disbursements.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                                 Negligent Misrepresentation
        540.    Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        541.    Through the Handbook which it provided to Jane upon her acceptance, Wesleyan

represented to Jane that she would receive an investigation and hearing concerning Roberts' s

unfounded accusations "conducted in accordance with the standards of fair process."


                                                61
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 62 of 76



       542.    This representation was false.

       543.    Wesleyan knew or should have known this representation was false.

       544.    Wesleyan engaged in a biased investigation and disciplinary process against Jane

during which it failed to follow its own policies and procedures.

       545.    Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

       546.    Through the Handbook which it provided to Jane upon her acceptance,

Wesleyan represented to Jane that "[t]he University requires that judicial boards and

administrative staff maintain confidentiality regardingjudicial matters."

       547.    This representation was false.

       548.    Wesleyan knew or should have known that this representation was false.

       549.    Professor Davis obtained information regarding Jane's confidential judicial

matter through judicial board member who breached the Handbook's confidentiality

requirement.

       550.    Professor Davis obtained information regarding Jane's confidential judicial

matter through a member ofWesleyan's administrative staff who breached the Handbook's

confidentiality requirement.

        551.   Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

        552.   Through the Handbook which it provided to Jane upon her acceptance,

Wesleyan represented to Jane that "[ s]tudent judicial records are confidential and are available

only to persons who have permission from the student."

        553.   This representation was false.



                                                62
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 63 of 76



       554.    Wesleyan knew or should have known that this representation was false.

       555.    Wesleyan provided Professor Davis with access to Plaintiffs judicial records

without Jane's permission.

       556.    Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

       557.    Through the Handbook which it provided to Jane upon her acceptance,

Wesleyan represented to Jane that "[l]imited judicial information" contained in a student's

confidential judicial records can only be provided to Wesleyan administrators and faculty

members who "have a legitimate need to know."

       558.    This representation was false.

       559.    Wesleyan knew or should have known that this representation was false.

       560.    Wesleyan provided Professor Davis with judicial information contained within

Jane's confidential judicial records when he did not have a legitimate need to know this

information.

       561.    Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

       562.    Through the Handbook which it provided to Jane upon her acceptance,

Wesleyan represented to Jane that "information about judicial charges, findings, and sanctions"

can only be provided to university personnel who "have a legitimate need to know."

       563.    This representation was false.

       564.    Wesleyan knew or should have known that this representation was false.

       565.    Wesleyan provided Professor Davis with information about the judicial charges,

findings, and sanctions Wesleyan levied against Jane when he did not have a legitimate need to



                                                63
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 64 of 76



know this information.

        566.     Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

        567.     Wesleyan' s false representations induced Jane to enroll at Wesleyan.

        568.     Jane reasonably and justifiably relied on Wesleyan's false representations when

she enrolled at the University, ultimately to her detriment, as she suffered pecuniary loss.

        569.     On September 7, 2017 and September 11, 2017, Wesleyan, through Whaley and

Scott, respectively, represented to Jane that the Appellate Hearing would be limited to

consideration of certain new evidence, specifically, the AT&T records and ITS' s response in

the case file.

        570.     This representation was false.

        571.     Wesleyan knew or should have known that this representation was false.

        572.     At the Appellant Hearing, Wesleyan presented evidence beyond the AT&T

records and ITS' s response in the case file.

        573.     Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

        574.     On September 11, 2017, Wesleyan, through Scott, represented to Jane that she

had all of the evidence that would be presented at the Appellate Hearing in her possession prior

to the appellate hearing.

        575.     This representation was false.

        576.     Wesleyan knew or should have known that this representation was false.

        577.     At the Appellate Hearing, Wesleyan introduced evidence that was not previously

within Jane's possession.



                                                  64
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 65 of 76



        578.     Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

       579.      On August 14, 2017, Wesleyan, through Scott, represented to Jane that there

was no policy related to calling witnesses to testify.

       580.      This representation was false.

       581.      Wesleyan knew of should have known that this representation was false.

       582.      The Handbook states, "The [Honor] board may require the cooperation of any

member of the university community in furnishing testimony or evidence directly related to the

adjudication of a case."

        583.     Wesleyan failed to exercise reasonable care or competence in communicating

this false information to Jane.

        584.     Jane reasonably and justifiably relied on Wesleyan's false representations

throughout the Wesleyan-controlled disciplinary process.

        585.     Jane has suffered pecuniary harm as a result of her reasonable and justifiable

reliance on Wesleyan's false representations.

        586.     As a result of the foregoing, Jane is entitled to damages in an amount to be

determined at trial plus prejudgment interest, expenses, costs and disbursements.

                        AS AND FOR A FIFTH CAUSE OF ACTION
                                       Promissory Estoppel
        587.     Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        588.     Wesleyan promised Jane that she would receive an investigation and hearing

concerning Roberts' s unfounded accusations "conducted in accordance with the standards of

fair process."


                                                  65
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 66 of 76



       589.    Jane reasonably relied upon this promise to her detriment when she participated

in Wesleyan's judicial process.

       590.    Wesleyan conducted a biased investigation and adjudication of the charges

levied against Jane.

       591.    Wesleyan misled Jane regarding its ability to obtain testimony or evidence from

TA.

       592.    Wesleyan misled Jane regarding the scope of evidence that would be considered

at the Appellate Hearing.

       593.    As a result ofWesleyan's failure to meet its promise to conduct the investigation

and hearing in accordance with the standards of fair practice, Jane was wrongfully expelled.

       594.    Wesleyan further promised Jane that "[t]he University requires that judicial

boards and administrative staff maintain confidentiality regarding judicial matters."

       595.    Professor Davis obtained information regarding Jane's confidential judicial

matter through an judicial board member who breached the Handbook's confidentiality

requirement.

       596.    Professor Davis obtained information regarding Jane's confidential judicial

matter through a member ofWesleyan's administrative staff who breached the Handbook's

confidentiality requirement.

       597.    Wesleyan promised Jane that her student judicial records would be kept

confidential and would be available "only to persons who have [her ]permission."

       598.    Wesleyan provided Professor Davis with access to Plaintiffs judicial records

without Jane's permission.

       599.    Wesleyan promised Jane that "[l]imited judicial information" contained in Jane's



                                               66
        Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 67 of 76



 confidential judicial records would only be provided to Wesleyan administrators and faculty

 members who "have a legitimate need to know."

          600.   Wesleyan provided Professor Davis with judicial information contained within

 Jane's confidential judicial records when he did not have a legitimate need to know this

 information.

          601.   Wesleyan promised Jane that "information about judicial charges, findings, and

 sanctions" would only be provided to university personnel who "have a legitimate need to

 know."

          602.   Wesleyan provided Professor Davis with information about the judicial charges,

 findings, and sanctions Wesleyan levied against Jane when he did not have a legitimate need to

 know this information.

          603.   Jane reasonably relied upon Wesleyan's promises regarding the confidentiality

 of her judicial records, information, charges, findings, and sanctions to her detriment.

          604.   Wesleyan's failure to maintain the promised confidentiality related to the

 judicial records, information, charges, findings, and sanctions against Jane has caused, inter

 alia, reputational, emotional, and occupational damages.

          605.   Wesleyan promised Jane that the Honor Board would include four student

 panelists.

          606.   Jane reasonably relied upon Wesleyan's promise to her detriment.

       607.      Wesleyan's failure to keep its promise that the Honor Board would include four

student panelists denied Jane the opportunity to participate in a full disciplinary process.

          608.   As a result of Jane's reasonable and justified reliance on Wesleyan's false

 promises, Jane is entitled to damages in an amount to be determined at trial plus prejudgment



                                                 67
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 68 of 76



interest, expenses, costs and disbursements.

                        AS AND FOR AN SIXTH CAUSE OF ACTION
                                 Reckless and Wanton Misconduct
        609.    Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        610.    During its investigation of Roberts' s allegations against Jane, Wesleyan acted

intentionally, capriciously, arbitrarily, and in bad faith.

        611.    During the Initial Hearing, Wesleyan acted intentionally, capriciously,

arbitrarily, and in bad faith.

        612.    During the Appellate Hearing, Wesleyan acted intentionally, capriciously,

arbitrarily, and in bad faith.

        613.    In determining the sanction against Jane, Wesleyan acted intentionally,

capriciously, arbitrarily, and in bad faith.

        614.    Following Jane's improper expulsion, Wesleyan acted intentionally,

capriciously, arbitrarily, and in bad faith.

        615.    Wesleyan consistently and intentionally violated its own stated policies and

procedures.

        616.    Wesleyan conducted a biased investigation and hearing process where Jane's

guilt was already assumed.

        617.    Wesleyan failed to provide Jane with exculpatory evidence that it had in its sole

possession, custody, and control.

        618.    Wesleyan failed to properly acknowledge expert exculpatory evidence that Jane

provided.

        619.    Wesleyan administrators exercised undue influence on student panelists that


                                                  68
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 69 of 76



participated in the Initial Hearing and the Appellate Hearing.

        620.    Wesleyan falsely represented to Jane that the Appellate Hearing would be

limited to consideration of certain new evidence, specifically, the AT&T records and ITS' s

response in the case file.

        621.    Wesleyan falsely informed Jane that she had all of the evidence that would be

presented at the Appellate Hearing in her possession prior to the appellate hearing.

        622.    Wesleyan falsely informed Jane that there was no policy related to calling

witnesses to testify.

        623.    Wesleyan enforced a sanction that was unforeseeable and unharmonious when

compared to previous instances of punishment for similar and more serious alleged misconduct.

        624.    Wesleyan conveyed the outcome of Jane's disciplinary process to the student

body in such a way that it impermissibly identified Jane in violation ofWesleyan's policies and

federal law.

        625.    Wesleyan's actions as described above were performed with reckless

indifference to Jane's rights.

        626.    As a result of Wesleyan's reckless and wanton misconduct, Jane experienced

weight gain, tachycardia, anxiety, depression, insomnia, panic attacks, serious episodes of self-

harm, and suicidal ideation.

        627.    As a result ofWesleyan's reckless and wanton misconduct, Jane is entitled to

damages in an amount to be determined at trial plus prejudgment interest, expenses, costs and

disbursements, as well as punitive damages in an amount to be determined.

                        AS AND FOR AN SEVENTH CAUSE OF ACTION
                                   Breach of Fiduciary Duty
        628.    Jane repeats and realleges each and every allegation hereinabove as if fully set


                                                69
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 70 of 76



forth herein

       629.    At all relevant times, a fiduciary relationship existed between Jane and

Wesleyan.

       630.    Wesleyan assumed a fiduciary duty when it installed, implemented, and

administered Moodie as the university-wide online course material database.

       631.    Wesleyan had superior expertise, skill, and knowledge regarding the installation,

implementation, and administration of Moodie as the university-wide online course material

database.

       632.    Jane trusted and relied upon Wesleyan to properly install, implement, and

administer Moodie.

       633.    Wesleyan failed to properly install, implement, and administer Moodie.

       634.    Wesleyan breached its fiduciary duty to Jane by failing to properly install,

implement, and administer Moodie.

       635.    Wesleyan assumed a fiduciary duty when it administered Moodie for CHEM 141

and CHEM 142.

       636.    Wesleyan had superior expertise, skill, and knowledge regarding the

administration of Moodie for CHEM 141 and CHEM 142.

       637.    Jane trusted and relied upon Wesleyan's superior expertise, skill, and knowledge

regarding the administration of Moodie as it applied to CHEM 141 and CHEM 142.

       638.    Wesleyan failed to properly administer Moodie during CHEM 141 and CHEM

142.

       639.    Wesleyan breached its fiduciary duty when it failed to properly administer

Moodie during CHEM 141 and CHEM 142.



                                               70
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 71 of 76



       640.     Wesleyan assumed a fiduciary duty when it utilized evidence related to Moodie

in the disciplinary process.

       641.     Jane trusted and relied upon Wesleyan's superior expertise, skill, and knowledge

regarding Moodie evidence during the disciplinary process.

       642.     Prior to the Initial Hearing, Wesleyan had exculpatory evidence related to

Moodie in its exclusive possession, custody, and control.

       643.     Wesleyan did not timely provide Jane with the exculpatory evidence related to

Moodie prior to the Initial Hearing.

       644.     Wesleyan breached its fiduciary duty to Jane by withholding the exculpatory

evidence.

        645.    Wesleyan assumed a fiduciary duty when it initiated its disciplinary process

against Jane.

        646.    Wesleyan had superior expertise, skill, and knowledge of its own disciplinary

process.

        647.    Jane relied upon and trusted Wesleyan's superior expertise, skill, and knowledge

regarding its own disciplinary process.

        648.    According to the Handbook, Wesleyan was required to conduct its disciplinary

proceedings pursuant to the "standards of fair process."

        649.    Wesleyan did not engage in a fair disciplinary process as required by the

Handbook.

        650.    Wesleyan breached its fiduciary duty to Jane by failing to conduct a disciplinary

process that comported with the "standards of fair process."

        651.    Wesleyan' s aforementioned breaches of its fiduciary duties were done to



                                               71
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 72 of 76



advance its own interests.

        652.      Wesleyan' s aforementioned breaches of its fiduciary duties were the proximate

cause of Jane's unwarranted expulsion.

        653.      As a result ofWesleyan's breaches of its fiduciary duties, Jane is entitled to

damages in an amount to be determined at trial plus prejudgment interest, expenses, costs and

disbursements.

                       AS AND FOR AN EIGHTH CAUSE OF ACTION
                Violation of the Connecticut Unfair Trade Practices Act CCUTPA}
        654.      Jane repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        655.      Jane is a person within the meaning of Conn. Gen. Stat.§§ 42-1 lOa (3) and42-

11 Og(a) entitled to bring an action under the Connecticut Unfair Trade Practices Act

("CUTPA"), Conn. Gen. Stat. § 42-11 Oa, et seq.

        656.      At all relevant times, Wesleyan was a person within the meaning of Conn. Gen.

Stat.§§ 42-1 lOa (3) acting in the conduct of trade or commerce within the meaning of Conn. Gen. Stat.

§§ 42-1 lOa et seq.

        657.      The foregoing actions of Wesleyan constitute unfair and deceptive acts and

practices in the conduct of trade or commerce that are immoral, unethical, unscrupulous and

offensive to public policy, and are a violation of Conn. Gen. Stat. § 42-11 Ob(a).

        658.      As a result of the foregoing unfair and deceptive acts and practices, Jane has

suffered an ascertainable loss within the meaning of Conn. Gen. Stat. §§ 42-11 Og(a) and has

suffered damages in an amount to be determined at trial plus prejudgment interest, attorneys'

fees, expenses, costs and disbursements.

        659.      Moreover, Wesleyan's foregoing conduct has caused and will continue to cause


                                                  72
         Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 73 of 76



 irreparable injury to Jane for which she has no adequate remedy at law.

          660.    The foregoing actions of Wesleyan show calculated, deceitful and unfair

 conduct, and reckless indifference to the rights of Jane.

          661.    Accordingly, Wesleyan is liable to Plaintiff for punitive damages pursuant to

 Conn. Gen. Stat. § 42-1 lOg(a).

          662.    Jane is mailing a copy of this Amended Complaint to the Attorney General of the

State of Connecticut and to the Commissioner of Consumer Protection for the State of Connecticut,

as required by Conn. Gen. Stat.§ 42-1 lOg(c).

                                      PRAYER FOR RELIEF
         WHEREFORE, Plaintiff respectfully requests that the Court grant judgment in her favor
     \
on all claims for relief and award:

          A.      On her First Cause of Action, a judgment in an amount to be determined at trial

 together with interest thereon, and the sum of Plaintiffs expenses, costs and disbursements;

          B.      On her Second Cause of Action, a judgment in an amount to be determined at

 trial together with interest thereon, and the sum of Plaintiffs expenses, costs and

 disbursements;

          C.      On her Third Cause of Action, a judgment in an amount to be determined at trial

 together with interest thereon, and the sum of Plaintiffs expenses, costs and disbursements;

          D.      On her Fourth Cause of Action, a judgment in an amount to be determined at

 trial together with interest thereon, and the sum of Plaintiffs expenses, costs and

 disbursements;

          E.      On her Fifth Cause of Action, a judgment in an amount to be determined at trial

 together with interest thereon, and the sum of Plaintiffs expenses, costs and disbursements;



                                                 73
       Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 74 of 76



       F.        On her Sixth Cause of Action, a judgment in an amount to be detennined at trial

together with interest thereon, and the sum of Plaintiffs expenses, costs and disbursements, as

well as punitive damages in an amount to be determined;

       G.        On her Seventh Cause of Action, a judgment in an amount to be determined at

trial together with interest thereon, and the sum of Plaintiff's expenses, costs and

disbursements;

       H.        On her Eighth Cause of Action, a judgment in an amount to be determined at

trial together with interest thereon, and the sum of Plaintiff's attorneys' fees, expenses, costs

and disbursements, as well as punitive damages in an amount to be determined;

       I.        All equitable and injunctive relief needed to correct Jane' s student judicial

record and standing at the University; and

       J.        Such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Jane herein demands a trial by jury of all triable issues in the present matter.

Dated: March 13, 2020

                                                WARSHAW BURSTEIN, LLP
                                                Attar 1eys.for Plaintiff


                                                         ly C. Lau (ad ted pr     c vice)
                                                James E. Figliozzi (admitted pro hac vice)
                                                575 Lexington Avenue
                                                New York, New York 10022
                                                (212) 984-7709
                                                 klau@wbny.com
                                                 jfigliozzi@wbny.com

                                                                    -and-

                                               ZELDES, NEEDLE & COOPER, P.C.
                                                Attorneys for Plaintiff


                                                 74
Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 75 of 76



                             David S. Rintoul, Esq.
                             100 Lafayette Boulevard, 7th Floor
                             Bridgeport, Connecticut 06604
                             (203) 332-5782
                             drintoul@znclaw.com




                              75
Case 3:19-cv-01519-JBA Document 50 Filed 03/13/20 Page 76 of 76
